Implementation of the synergies of research and innovation earmarked funds in Regulation (EC) No 1080/2006 concerning the European Fund of Regional Development and the Seventh Framework Programme for Research and Development - Delivering a single market to consumers and citizens - Long-term sustainability of public finances for a recovering economy - Contribution of the Cohesion policy to the achievement of Lisbon and the EU 2020 objectives (debate)
The next item is the joint debate on the following:
the report by Mr van Nistelrooij, on behalf of the Committee on Regional Development, on the implementation of the synergies of research and innovation earmarked Funds in Regulation (EC) No 1080/2006 concerning the European Fund of Regional Development and the Seventh Framework Programme for Research and Development in cities and regions as well as in the Member States and the Union,
the report by Mr Grech, on behalf of the Committee on the Internal Market and Consumer Protection, on delivering a single market to consumers and citizens,
the report by Mr Hoang Ngoc, on behalf of the Committee on Economic and Monetary Affairs, on the long-term sustainability of public finances for a recovering economy [COM(2009/0545 - 2010/2038 (INI))], and
the report by Mr Cortés Lastra, on behalf of the Committee on Regional Development, on the contribution of the Cohesion policy to the achievement of Lisbon and the EU 2020 objectives.
This is indeed a very coherent package. Following this morning's debate on the support package and on tighter, sounder financial and economic governance, we are now discussing a number of underlying dossiers that are important as regards the commitment required in connection with the EU 2020 strategy.
Parliament wishes to expressly steer these proposals by the Commission and, particularly, the Council; it is unacceptable for the Council to take decisions in June without us having expressly reached agreement on a number of underlying matters. We are talking about the direction, and also about implementation in the near future. Take, for example, the flagship projects that will also require our joint support before long. It is really important, therefore, that we invest enough time in this now.
Well, then, both the Cortés Lastra report and my report on behalf of the Committee on Regional Development concern policy synergy with a view to increasing output, or results, for Europe. The beauty of it is that we can do better; indeed we must do better. Our activities are rather fragmented in various fields - if we look at developments in the world, competition and the kind of things we want to tackle. To summarise: things must be made smarter, greener, more sustainable and more inclusive.
The reports tabled by the Committee on Economic and Monetary Affairs also concern governance and ensuring sufficient financial resources, including for education. In short, it is my hope that, this afternoon, we shall lay clear foundations for this resolution. I do not know whether a vote will be held tomorrow, whether a consensus will be achieved on governance. In any case, however, I anticipate that Parliament will be able to adopt a final position on the EU 2020 strategy in June.
Returning to my report: it is an implementation report. We have taken a proper look at how things work in the fields of research and development, regional policy and small and medium-sized enterprises, and I wish to thank my fellow Members, including those from the Committee on Industry, Research and Energy - the committee with joint responsibility in accordance with Article 50 - for helping us achieve a good result.
What have we laid down?
1. In Europe, we have first-class research. Yet what is lagging behind is the utilisation of this research. Knowledge is free; it travels around the world, and cannot be kept to oneself. Although we are very good at investing in research, we are lagging behind in the utilisation of this research, in bringing innovation to the market and, subsequently, keeping high-quality production in this part of the world.
2. My report notes that we are currently spending one quarter of regional funds on research infrastructure and innovation. That is a substantial change, a prioritisation that has been working in the current period thanks to Commission initiatives. Earmarking is among the instruments that have been effective and have also definitely influenced the agenda in the regions, towns and cities. It leads to a better profile in the knowledge-based economy into which we are evolving, and to greater specialisation.
3. In my report, together with my fellow Members, I have made a series of proposals for improvements throughout the research/innovation/production chain with a view to greater effectiveness. We must also realise the importance of the territorial dimension laid down in the Treaty of Lisbon. We need to focus on a number of areas in order to achieve a large-scale effect; we need the courage to specialise production in a region - incidentally, the principle of specialisation is an old one in the European Union - provided that good links exist for transmitting that knowledge (broadband or traditional infrastructure). If the Union invests money, there should also be cooperation between the ...
(The President cut off the speaker)
Mr President, ladies and gentlemen, the own-initiative report on which we are voting this week is of particular symbolic importance at a time when the markets are unable to assess the risks associated with the economic situation in the euro area.
Having demanded severe budget adjustment policies, they now doubt the capacity of Member Sates to kick-start their growth and, hence, to obtain the tax revenue necessary to pay the interest on their debt. Unfortunately, no risk assessment can be carried out in the deeply uncertain context in which the global economy now finds itself. Such an assessment is all the more important in the European Union, where the production capacity utilisation rate is at an all-time low.
Instead of investing, companies are mothballing machines because, despite the initial signs of recovery at the end of 2009, demand is lacking. Growth would even end up going into reverse if restrictive measures were to nip the recovery in the bud. The first aim of our report was precisely to determine the optimum time for launching policies for emerging from the crisis. We proposed maintaining the support measures until the normal production capacity utilisation rate was restored. We therefore suggested ratifying the principle of anti-cyclical budgetary policies, which were successfully established during the first phase of the crisis in 2008 and 2009, and which are in line with the spirit of the reform of the 2005 Stability Pact.
These policies entail using automatic stabilisers, in other words, in earmarking surpluses from the primary budget for debt repayment at the top of the cycle, and in allowing Member States to borrow the resources necessary for stimulus packages at the bottom of the cycle. We are currently at the bottom of the cycle. Interest rates are definitely under pressure and are threatening the sustainability of the debt. This being the case, the European Central Bank was right to announce that it would buy back some debt to enable Member States to diversify their sources of finance.
Nevertheless, in addition to the fact that this concept of sustainability has never been defined in the economic literature, can the risk premiums demanded by the markets be deemed justifiable? No, if we consider that risk in the mortgage derivatives market, just as in the public-debt market, is impossible to assess. This is why, in our report, we proposed that particular attention be paid to the structural deficit indicator rather than the focus being ...
(The President cut off the speaker)
This is why, in our report, we proposed that particular attention be paid to the structural deficit indicator rather than the focus being on the current account deficit, the scale of which is due to the deterioration in the actual budget deficit. This is the result of the crisis, which has weakened growth and concomitant tax revenue. This revenue has also been adversely affected by the lowering of taxes, which did not have the expected impact on supply.
Our report seeks to offer three recommendations combined with some operational indicators. The first is to maintain support measures until the recovery has been consolidated. The second is to monitor the structural deficits, which are still close to equilibrium, despite the deterioration in actual budget deficits, in order to send a reassuring signal to the markets as to the state of public finances. The third is to assess the efficiency of tax expenditure and, in particular, of certain tax reductions which are related to the fall in tax revenue.
Unfortunately, for the liberals and the conservatives in the Committee on Economic and Monetary Affairs, common sense counts for little; the impact of the crisis counts for little; and the fact that the massive debt is also due to the bank bail-out plans counts for little. Only their blind faith in the efficiency of the financial markets counts; only dogmatic compliance with a manifestly out-of-date Stability Pact counts. They do not see any need to create the tools required for economic governance, which is essential in order to strengthen the Union. It is a case of putting Europe on a starvation diet and doggedly trying to meet the criteria in the pact without any guarantee of success and at the risk of destroying the recovery, and too bad for social cohesion. That is the position that they have defended in the Committee on Economic and Monetary Affairs. Since that vote, the economic health of Europe has deteriorated further. The European Central Bank and the Commission have finally come up with monetary and budgetary instruments which should enable us to improve economic governance in the euro area. However, the markets have fallen once again, unsettled as they are by the austerity plans.
The Ecofin Council had to start all over again on Monday. Against this background, the amendments which we are tabling are, all in all, very moderate; and we are tabling some new ones too. They argue for flexible implementation of the Stability Pact, so that an unwelcome austerity cure can be avoided. They advocate a public credit rating agency to shield Member States from the diktat of the markets. These are the signals that Parliament must send out. Mr Karas, the time for ideological knee-jerk reactions has passed, as has the time for short-term national electoral moves. Europe needs policies which are motivated by a real desire to strengthen the Union. If you and your group are not up to this task, if you are no longer capable of representing the general interest, you can be sure that our citizens will be able to draw their own conclusions, for the future of the euro area is now at stake.
Mr President, Commissioner, ladies and gentlemen, I would first like to thank the shadow rapporteurs and their assistants, the Secretariat of the Committee on Regional Development for their contributions, as well as the European Commission's Directorate-General for Regional Policy and the Directorate-General for Employment, Social Affairs and Equal Opportunities, the European Economic and Social Committee, the Committee of the Regions, the trade unions and the European regional networks and associations for their cooperation.
I had meetings with several regional associations and institutions while preparing this report, especially the Committee of the Regions, the Conference of Peripheral Maritime Regions, the Assembly of European Regions, the European Regions Research and Innovation Network, the European Economic and Social Committee and the European Commission's Directorate-General for Regional Policy and its Directorate-General for Employment, Social Affairs and Equal Opportunities. I would like to thank all of them for their availability and interesting contributions.
Having changed the title, which now includes the reference to the Europe 2020 strategy, the main aim of the report is to defend Cohesion policy as a strong, well-financed policy, and one that is present in all European Union regions, as well as its key role in the Europe 2020 strategy.
The report was approved practically unanimously by the Committee on Regional Development: 40 votes in favour, 1 abstention and 1 vote against.
The first part of the report makes a brief analysis of the contribution of the Cohesion policy to the Lisbon Strategy and points to the limitations of the involvement of regional and local authorities, of the social, economic and civil society actors in the Lisbon Strategy, which made its adoption, communication and effectiveness difficult. The report also calls for the need for assessments, not only of the actual expenditure, but of the real impact as well.
The second part deals with recommendations for the future Europe 2020 strategy and highlights the importance of the regions, multi-level governance and the principle of partnership, basic pillars of the Cohesion policy that must be incorporated into the Europe 2020 strategy as a prior and necessary condition for its successful implementation.
Moreover, it is essential that the participation of the social and economic actors, as well as those of civil society in general, be strengthened in order to avoid the strategy becoming disconnected from and discredited by its key stakeholders.
This part underlines the key role of education, training, research and innovation, the importance of facilitating the establishment of the so-called knowledge triangle, and the need to support small and medium-sized enterprises, which quite often play a pioneering role in innovation.
However, at the same time, we should not overlook the specific needs of the regions and social groups with the most difficulties. Thus, a certain flexibility should be allowed for.
Specifically, in order to foster the leverage effect of investment in research and development, in education and in training, we defend the need to increase the synergies between the National Strategic Reference Frameworks and the National Reform Programmes, as well as greater coordination and coherence between the different European, national and regional policies linked to strategy objectives.
The European Investment Bank plays, and must continue to play, an important role by means of the financial engineering, cooperation and support instruments in supporting the regions and small and medium-sized enterprises. However, in order to facilitate its task, and that of all the beneficiaries, advances need to be made towards greater simplification.
In conclusion, the report defends a solid and well-financed Cohesion policy for the future, one that is present in all European regions and which has a key role to play in the Europe 2020 strategy.
Mr President, in essence, my report is concerned with the protection of the Single Market from a micro perspective, to regard the market as a single project and to take the 2012 framework, the 2020 strategy and the recent financial crisis into consideration.
Strategies and courses of action that are intended to breathe new life into the European Single Market and the European Market ought to be based on a pragmatic, extensive and comprehensive agreement which is inclusive of all Member States and which focuses primarily on the priorities that the Member States are truly willing to take on.
Europe needs to develop 2020 strategies enabling the market to be the leading agent in economic regeneration while, at the same time, generating acceptance by the citizens by protecting their interests, by the consumers by defending their rights, and by small and medium enterprises by providing them with the right incentives. My report proposes a series of strategic legislative and non-legislative initiatives, geared towards the rehabilitation of the European Single Market. These initiatives reach their pinnacle in the creation of the Single Market Act, which combines immediate action (2012) together with the long term vision of the 2020 strategy.
I have also put forward specific non-legislative proposals on the drawing up of the citizens' charter which lays down their rights and what they are entitled to. It is also encouraging that I received positive reactions from Commissioner Barnier and Commissioner Dalli regarding my proposal on the top 20 frustrations as expressed by European citizens, on the creation of a collective remedy mechanism and on a communication strategy specifically targeted at every day problems experienced by our citizens.
We need to adopt a truly new political line of thought that is based upon consumer protection and the social dimension, which will serve to draw up the laws and tasks to be undertaken by the European Union. Only in this way can we achieve a truly social market economy as is stipulated in the Treaty of Lisbon.
Unfortunately, in the past years, the Single Market has not managed to convince our citizens that it represents their interests and aspirations. What is even more alarming is that our citizens and consumers are experiencing an increasing sense of uncertainty and lack of faith in the Market. We need to come to terms with the fact that the traditional definition of the Single Market as something solely tied to the economic dimension needs to be revamped. We need to come up with a new common line which is holistic and which fully integrates the sentiments of our citizens, consumers and small and medium-sized enterprises. This can be done by offering them a leading part in the re-launch of the European Single Market. Every effort that is wasted by trying to explain away the Single Market in a dogmatic fashion will be underestimating the challenges, inconsistencies, interests, differing beliefs and perplexities that we must face up to.
The Single Market integration process is not an irreversible one. Its current situation needs to be challenged. The European Single Market is in danger of becoming extremely weak and therefore irrelevant due to the protectionist attitudes that the crisis brought along with it.
The Single Market is not an end in itself but an instrument that has to contribute in a significant manner to a better quality of life for all European citizens so that, as Evelyne Gebhardt said, 'the Single Market works for the citizens and not against them.'
So as to guarantee a viable and strong Single Market, we need to reconcile what Mario Monti referred to in his analytical and stimulating report as the tensions between market integration and social objectives. In the final analysis, the predominant system is one that succeeds in striking a balance between a vibrant and competitive economy that incentivises innovation and job creation and which provides consumer protection as well as social and environmental safeguards required by our citizens. All this needs to be achieved within a spirit of compromise and solidarity.
Finally Mr President, I would like to thank all the shadow rapporteurs and coordinators for their contributions.
Mr President, Commissioner, firstly, I do nonetheless wonder for a moment about our programming and our ability to organise our debates. I am very happy to share this debate with all these European Parliament initiatives, but I do feel as though I am in a melting pot which I am not sure offers an exact definition of the European Parliament's vision for the EU 2020 strategy. Perhaps I am being too demanding, though.
On the other hand, I hope that you share my concern, Mr President, because, on behalf of this House, you raised an extremely important question with President Van Rompuy, on 10 May, which relates to the following.
With regard to the adoption of the employment guidelines, this year - dare I say it, as an exceptional measure - as part of a special partnership between the Commission and the European Parliament, and in a spirit of good cooperation with the Council, bearing in mind the somewhat revised timetable - the employment guidelines are normally published at the end of the previous year; this year, they were published in April and, even though they commit us to a long cycle for the years to come, we will have to deliberate them before the spring European Council - you kindly supported, on behalf of us all, the request we sent to President Van Rompuy calling for the European Council to grant the European Parliament the right to exercise its powers under the Treaty of Lisbon itself.
Clearly, neither the Commission nor the Council has any intention of considering this request and they therefore consciously intend to violate the treaty. I think that the authorities in this House will have to shoulder their responsibilities and learn lessons from this.
As regards the challenge of these employment guidelines, which will be a factor in the implementation of the 2020 strategy, we must draw the attention of the authorities to their importance at a time when 17% of Europeans are living below the poverty line - I would point out that these figures are taken from 2007, that is to say, from even before the start of the crisis - and when 23 million of our fellow citizens are going to end up unemployed.
There is currently great concern within the Committee on Employment and Social Affairs about two issues. Firstly, about the poverty reduction target, which I think was the initiative of Commissioner Andor; this target was included in the 2020 strategy, and we welcome that. We do not understand how this issue can be the subject of discussions, hesitations and the calling into question of the Union's competences within the Council, when the treaty clearly indicates that this is an area in which the EU also has responsibilities.
Then, the other issue relates to the relationship and consistency between the various policies, because the Commission clearly tells us that it has fundamentally changed things in this 2020 strategy, since it has reduced the number of targets.
I believe that fundamental change must be about much more than simply reducing the number of targets. However, what we are convinced about is that the 2020 strategy must take account of the reality of the situation in the EU. The reality is that those who are currently suffering the most as a result of the crisis, those who will be hardest hit, are the ones who actually create the EU's wealth.
The fact is, we are seeing debates starting up here and there which are liable to go against Europeans' very interests, because they would lead to a reduction in investment just when it is needed the most, in other words, in our long-term capital: education, training and health.
This is why, faced with this challenge, the Committee on Employment and Social Affairs calls on the authorities to be aware of how public investment might be reduced in these fields, at the very time when weak growth and reduced private investment cannot take up the slack and, therefore, ensure the recovery of public finances in the short term.
This is a crucially important timetabling issue, and we cannot but regret that the Ministers for Economic and Monetary Affairs were able to argue for a withdrawal of non-conventional employment support and unemployment reduction measures, when the Ministers for Social Affairs had not been consulted in what we know is a tragic employment and social affairs situation in our European Union.
author. - Mr President, the EU 2020 strategy proposes action to enhance the performance of education systems, reinforce the attractiveness of Europe's higher education, open up more mobility and training programmes for young people, modernise labour markets, boost labour mobility and develop skills and competences to increase labour market participation.
This has been endorsed by the Spring Council, which stated that key objectives requiring action at EU level included better conditions for research and development, improved education levels, a reduction in early school leavers and increased participation of youth, older workers and low-skilled workers in the labour market.
However, the global economic crisis has led to budget cuts in the education sector in Member States across the European Union. For instance, Latvia is suffering a deep economic crisis and it has faced severe budget cuts in the country's 34 higher education institutions with a threatened 50% cutback to the higher-education budget. Irish universities face a 6% cut, and Britain is not exempt from this because in England, the Higher Education Funding Council reckons there may be a cut of up to EUR 500 million from higher education.
This is not all doom and gloom. Some Member States, such as France, have been doing well, but the problem is that there is a divergent level of funding across Member States. In order for the EU 2020 strategy to work, we need a strong, coordinated approach. I am therefore asking for the Commission to explain, firstly, how it intends to ensure that Member States make good on their commitments to the educational goals in the 2020 strategy by ensuring that this area receives sufficient support and funding and is not forgotten amid the rush to balance the books in the light of the economic crisis and, secondly, how it intends to secure extra budgetary means for these important EU-level strategies and programmes.
Mr President, ladies and gentlemen, on behalf of the Commission, and of President Barroso, I should like to make a few comments about the 2020 strategy and echo the very interesting reports from Mr Grech and Mr Hoang Ngoc; next, my colleagues and friends, Commissioners Hahn and Andor, will speak in turn - in this debate in which we are participating - on the other oral questions which affect other sectors: cohesion, employment, the social dimension, research and development.
On behalf of all three of us, please allow me to thank all the rapporteurs and Parliament for this initiative, which is being taken at an extremely serious and challenging time for all of us, at a time of economic crisis, with the recent difficulties of the euro, which clearly highlight the interdependency of all our Member States and the need to coordinate our countries' economic policies. This is the time to respond and to act and, as far as possible, together, in this context of uncertainty and crisis. The decisions taken over the last few days are - we think - very important.
I will not go back over the long debate which was held this morning with my colleague, Commissioner Rehn. It is obvious that we have to put in place instruments for improved coordination of our economic policies, and we think that this Europe 2020 strategy may be the first instrument of a new, strengthened and coordinated economic policy.
In its proposal concerning this strategy, the Commission had already emphasised, at the beginning of March, the need to stabilise our public finances. The euro crisis which we have just been through proves to us just how relevant this position still is. Like my colleague, Commissioner Rehn, I have taken note of the proposals in Mr Hoang Ngoc's report on these issues.
Moving on, there is, ladies and gentlemen, a second preliminary requirement for the success of 2020, which is putting our economy, our economies on a sound or improved footing. I am, of course, thinking about the need to supervise and regulate the financial market, so that it serves the real economy and not the other way around.
I promise you that the Commission will keep to its roadmap in these areas. Within the next year, we will have put all the necessary legislative proposals on the table, so that we can formalise the commitments we made together at the G20 on four major issues: transparency, responsibility, supervision and crisis prevention. With regard to several of these issues, which have already been considered in the legislative debate, I truly hope that Parliament and the Council will be able to rapidly overcome their differences with regard to the texts under discussion. I am thinking about the 'financial supervision' package and the hedge funds document.
We must restore confidence. We must also utilise every single resource to free up the growth potential of our economy. This work clearly comprises many aspects. The debate, this afternoon's debate in fact, demonstrates this: the relaunch of the internal market, regional policy for all the regions, including the most distant ones, such as the outermost regions, cohesion, economic governance, the viability of public finances, employment, education and research.
When we talk about Europe 2020, what are we talking about? I think that this 2020 strategy must enable us to have a better perspective on the economic policies of our Member States, in order to avoid certain imbalances or even certain instances of competition in the future. These imbalances have been very obvious in the current crisis but, at the same time as urgently addressing this crisis, we must work on the economy in the medium and long terms. This is why, on the basis of the Commission proposals, the European Council adopted five common objectives: an employment rate of 75%, 3% of GDP invested in research and development, as well as a restriction on leaving school too early, increasing the number of people with a university diploma to 40%, and the 20-20-20 targets in the field of energy and climate change. Finally, there is also the promotion of social inclusion by combating poverty.
Quantified indicators for education and social inclusion will have to be set at the June European Council. Work on these two objectives is in progress in various forums of the Council. It is very important to clearly understand that the 2020 strategy is not merely a vision. It is, above all, a concrete programme of reforms to be implemented, and that is why we are proposing seven flagship initiatives as part of this strategy.
In addition to these flagship initiatives, European instruments, in particular the single market, financial levers and foreign policy instruments will also be mobilised to eliminate certain obstacles. I should also like to commend the Monti report presented a few days ago, and I wish to pay homage to the intelligent work of Mr Grech, who is giving a humanist and more concrete dimension to the internal market, as I myself should like to do.
There are also certain requirements where implementation is concerned. Therefore, more efficient governance mechanisms have been proposed, which require the involvement of the Member States, as well as the Commission, at every level of the monitoring process. Europe 2020 also means adopting reforms to be implemented within the Member States themselves. The latter will have to submit national reform programmes between now and the end of the year in a coordinated fashion, with a stability and convergence programme, while also showing respect for the Stability and Growth Pact. Mr Hoang Ngoc, I should like, if I may, to point out that this pact has been supported for about 10 years now by both left- and right-wing governments.
Finally, the Commission is calling on the European Parliament to do what it does so well and play a still greater role in this new strategy. During a crisis, we wish to send out clear messages to the Member States. This is the purpose of the integrated guidelines proposed by the Commission. These will only be adopted once you have tabled your opinions. However, bearing in mind the urgency of the situation, we must implement this strategy. We must aim for a political agreement at the European Council meeting in June.
Let us be clear, Mr President, ladies and gentlemen: in the rest of the world, socio-economic strategies are already being implemented for the medium term. Europe cannot be left behind.
To conclude, the European Parliament is playing its role, and we thank it for doing so, for mobilising the citizens, in particular, via the national parliaments; I was very impressed by the initiative taken by the Committee on the Internal Market and Consumer Protection and its Chair, Malcolm Harbour, on the Services Directive, which brought together national parliaments and the European Parliament. There are other examples, and this is a very important undertaking.
To conclude, I should like to confirm that the Commission will do as you wish and play its role in a purposeful manner so as to implement this strategy and to build, with you, this new, higher quality, more sustainable and fairer growth, which the citizens expect.
rapporteur for the opinion of the Committee on Budgets. - (BG) Mr President, Commissioners, if we were discussing the Europe 2020 strategy without the economic crisis having occurred, everything would be fine. The problem is that in the current crisis and after what has happened, the Europe 2020 strategy is not ambitious and dynamic enough.
The problem which all the questions asked in recent weeks have been about is whether there is a sufficient degree of coordination, as was the case even up to now in European policies, for the European Union to make progress. From what we see, this coordination is good at a time of growth, but during a crisis it is not up to requirements. Alternatively, many more functions need to be transferred, not only coordination, but also decision making at European level so that Europe can set itself much more ambitious tasks and play a much more leading role in this coordination.
This is the fundamental question to be answered. If we fail to do so, we will not be able to set out the 2020 programme properly either. I think that in the coming weeks, we ought to focus mainly on this issue.
Mr President, Commissioners, ladies and gentlemen, I am very pleased to see Mr Hahn, Commissioner for Regional Policy, and Mr Barnier, Commissioner for the Internal Market, sitting side by side because it is essential that we do not play off regional policy against the internal market. Instead, we should ensure that the one complements the other and that both of them are strong so that we can achieve the objectives of Europe 2020.
Europe 2020 must begin here and now and should not be just a catalogue of objectives. Europe 2020 is a project for growth and employment and we need concrete projects, we need the instruments, we need the procedure, we need mechanisms for sanctions, so that this can be successfully implemented. I am convinced that we will only be able to implement Europe 2020 if we are ready, if Europe is ready to think of the EU in terms of the United States of Europe! To think in those terms and with each of us making a contribution to the whole.
Europe 2020 means the willingness to bring about a political union. That presupposes reinforcing and expanding the monetary union, reinforcing and expanding the internal market, unfettering it and calling on people to use the opportunity that is Europe, to use Europe and break through borders. We have to create an economic union which is part of a political union, as well as a social union. None of these things are ready and there is a great deal that has not even been addressed. Europe 2020 is a community Union, not a nationalist or obstructive Europe.
We therefore need a financial review, an EU impact assessment, implementation of the Small Business Act and, obviously, very specific European projects for growth and employment and the expansion of the freedoms of education, science, research and innovation in Europe.
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, I would like to ask Mr Karas if the United States of Europe to which he referred in his speech is going to take place with the consent of the peoples of Europe or without the consent of the peoples of Europe.
(DE) Mr President, each one of us who represents the citizens of Europe and is constantly in contact with them has one objective: working with the citizens of Europe in order to further develop Europe and make it more competitive and to achieve growth and employment for the benefit of Europe's citizens. Unless we take action together to become stronger and if each person looks after their own interests, this Community will not be reinforced, but weakened, in these times of increasing globalisation. The citizens are our most important allies in achieving our joint objectives.
Mr President, the Europe that we are taking decisions about today is also the one that decides how Europe will look in 2020. The decisions that we are refusing to take today will lead to new crises. The decisions that we take today must be long-term decisions.
It is a serious problem that so many of the decisions continue to be short-sighted and governed by a right-wing philosophy where economies in crisis are put on a starvation diet. It is also a serious problem that we are discussing Greek pensions instead of the behaviour of the big bankers and of the players in the property and financial markets. We need to correct this situation or else the Europe that we will see in 2020 will perhaps be in a worse crisis than the one we are in at present.
I call on the Commission to make a serious effort to bring about a change of course so that we abandon our blind faith in market solutions, we regulate the markets and we make major investments in those things that are for the good of everyone. This may mean the transport system, it may mean energy supplies, it may mean other important solutions where the Member States cannot stand alone but where the EU and the Commission must act.
I also hope that the Commission is ready to table proposals that show that we take the transition to a sustainable society seriously. We will, in other words, restructure our industry so that it is competitive and can create new jobs. We cannot do this by convincing ourselves that we can keep following the same old tracks. This also requires investment, but it may make an impact on the current figure of 28 million registered unemployed.
I also call on the Commission to show the workers of the EU the respect that will be required in this economic crisis in order to bring them with us to build a stronger and better society. For us to be able to master this crisis, we need trade union rights and we need Europe's workers to be made into stakeholders.
on behalf of the ALDE Group. - Mr President, I used to say that we had a triple crisis in Europe with financial markets, jobs and climate. But now, sadly, we have a quadruple crisis if we add the state budget crisis. It has made it painfully clear that the European Union is in dire need of vision. European integration has, until now, focused on creating new projects without making sure that they work properly. I believe that the time has now come for us to deal with our problems and instead work hard to deepen the existing institutions. The mistakes that have been made can be corrected and the Union can still work for - and with - its citizens.
Europe needs a forward-looking Union. For me, the direction is clear: I want a Europe which is open, inclusive and green. The flagship proposals in the Commission's Europe 2020 strategy are important tools to create that Europe, provided that we can make them come true. And here I have some question marks.
Firstly, the overarching goal of the strategy is to create a more dynamic and competitive economy. In some countries, the participation of women in the labour market is as low as 40%, and this is shameful. A gender-equal labour market is a precondition for boosting jobs and for tackling the demographic challenges. I hope that the Council and Commission really take seriously the fact that the Council's conclusions have included gender equality for a couple of months. An inclusive society needs more jobs. Unemployment is the main reason why poverty exists. Youth unemployment in Spain, at 44%, is devastating.
We have endless opportunities to create green jobs, but our policies must be aimed in the same direction. An energy-efficient Europe is also a driving force of innovation, and the energy equivalent of fast trains, supergrids and high-tech smart grids is needed to improve Europe's competitiveness.
I must commend the Liberal Commissioner, Neelie Kroes, on being the first to really outline a clear flagship proposal on the digital agenda, and I am looking forward to having the same kind of in-depth material on the rest of the flagship platforms before June, so that we can also cooperate in the decision making.
But, Mr Commissioner, we have the EU strategy pointing in one direction, and your budget proposal is, to be truthful, pointing in another direction. As well as regional funds, social funds and the agricultural fund, we have to streamline and have coherence in our common tools. We need transparency, and we need the same kind of statistics and we need sticks and carrots for Member States, not only to sign up to promises, but also to keep them. This is important for the European citizens and for us in Parliament. We need to strengthen the Growth and Stability Pact, and we fully support the package of Commissioner Olli Rehn.
To re-establish trust, as you mentioned, Commissioner, we need the indicators on the rest of the flagship proposals. That would re-establish our trust in you as a Commission, and maybe, if we can cooperate on decision making, citizens' trust in us.
Mr President, Mr Barnier, in your speech you mentioned Mr Monti's report, which was submitted to you a few days ago.
There is a very interesting aspect in Mr Monti's report, and that is the emphasis it places on the pressing need for us to move on to the next stage of fiscal cooperation. It clearly explains that the Stability and Growth Pact criteria do need to be applied, but that if they are applied solely to expenditure, through cuts in expenditure, this will almost certainly lead to a recession. It is therefore crucial to use both pillars and, in particular, the fiscal pillar, to enable the Member States to collect a number of additional receipts from the economic activities and economic operators whose tax burden has been repeatedly reduced over the last few years: the profits from companies, capital, and financial transactions.
To do this, we absolutely must have European coordination. This is the conclusion reached in Mr Monti's report, which was submitted two days ago. However, there is no mention whatsoever of this issue in the EU 2020 strategy presented by the Commission. There is no mention whatsoever of this issue in Mr Rehn's communication published a few days ago. This is one of the major pillars, one of the fundamental added values which the Commission can provide at the present time. Do this, and this will establish the link - Mrs Berès was just saying that this debate is a bit like a melting pot; fiscal coordination will help establish the link between the EU 2020 strategy, the report on the governance of the euro area, on the single market, and employment and education issues.
We are well aware that, if we abide by the rules of the Stability and Growth Pact - which, incidentally, is vital - but do so only by cutting expenditure, then we are on course for social regression and economic recession.
Therefore, my question is very clear: Mr Barnier, as a representative of the Commission, what are you going to place on the table over the coming weeks? How are you going to convince your colleagues - assuming that you are already convinced yourself - of the need for an action plan, for a fiscal coordination plan so that Member States are able once more to raise new revenues on the basis of a number of agreements?
What are your proposals? You are not entitled to stay silent. The Commission has a right to initiate legislation, but, today, on these issues, that right has become a duty.
on behalf of the ECR Group. - Mr President, first of all, on behalf of my Group, I particularly wanted to welcome all the reports, but especially the report from Mr Grech, for which I was the shadow rapporteur in the committee. I want to refer to some points on that in a moment but I just want to support what Mrs Berès said about the wide-ranging nature of the debate this afternoon. But, on the other hand, it is rather an unfocused debate. There are some really important contributions from many colleagues but, frankly, and I say this to the Commission and Commissioner Barnier, this also reflects the nature of the EU 2020 document. It has lots of great ideas but it is very unfocused and it is also very underdeveloped at this stage. He talked about the seven flagship initiatives. Well, we do not know the details of those yet.
So the first point I make is, please, can we ensure that the Council does not adopt in detail this proposal at its next meeting in June, because it is not ready to be adopted? We need to spend more time on it together to work through the details.
My second point is that I think we need to make the relaunch of the single market an eighth flagship initiative. That will not be overcomplicating things because it ought to be the number one initiative. Colleagues, you heard from Mr Grech that the potential is there to create jobs, to encourage more innovation and to move towards a more sustainable economy but we need to get the support of citizens and consumers for this proposal.
It was like the question addressed to Mr Karas just now by the Earl of Dartmouth. Citizens need to buy into that process, but it is there for them to do. They will get the benefits. We have this instrument of huge potential and, particularly with public budgets still amounting to 16% of the European economy, why are we not using our public procurement budgets to drive innovation, to buy those new technologies, to encourage SMEs to take those up? It is the biggest single underdeveloped policy that we have. We heard from Mr Barnier and Mr Grech today, and we made a contribution with Mr Monti's report. We have the instruments, but we need to carry them out.
Mr President, we are in the middle of the most fundamental crisis the European Union has witnessed in its history and yet almost all decisions on the strategic direction are taken at government level. The European Parliament has been allowed to sit on the sidelines but no more than that.
Time and again, the entire debate today has circled around specific issues concerning the Europe 2020 strategy for employment and growth, which gives the false impression that we are talking about the future of Europe and the course of its further development. We might be able to ask oral questions about the political relevance of the EU 2020 strategy in the context of the current economic and financial crisis, but we are not allowed to bring our demands to bear on this strategy and change it, make up for shortfalls or, perhaps, even change the priorities.
Instead of being involved in this strategic cross-roads, what we have experienced on almost every single point that we have debated here in this House in recent months is getting caught up in the power play between the institutions in spite of, or perhaps even because of, the Treaty of Lisbon. This has mainly been to the detriment of the European Parliament. Both the EU 2020 strategy and, for example, the integrated employment guidelines, which the Chair of the Employment Committee has spoken about, regard Parliament as a body that is merely to be informed or consulted.
Also, all the individual reports tabled here today far from present an overall view of the demands or the positions of the European Parliament regarding the European strategy. We want to introduce a whole raft of specific changes.
In the last parliamentary term, the European Parliament put specific demands to the Council and Member States concerning the fight against poverty, the introduction of minimum income benefits and an EU-wide poverty-proof minimum wage. None of that has been incorporated into the strategy. On the contrary: there is even the risk that objectives, such as the fight against poverty and the reduction of poverty by 25%, may even disappear from the current strategy text because they do not accord with the skill and the interests of the Member States or the governments.
Even the EU's employment record over the past ten years has clearly shown that atypical and precarious jobs, in particular, have risen to 60%. However, the huge rise in atypical jobs should lead us to set up a model in the strategy and in the guidelines which is directed at secure and poverty-proof jobs. Now, that is a fundamental demand which we are dealing with here.
However, as long as the European Union, the institutions and their specific policies do not send out signals to those who are marginalised, who live in poverty or who have no work, or to young people who have no future prospects, we will not be able to win these groups over to the idea that a common European Union is a future-proof project. That is a democratic deficit which the current EU 2020 strategy does nothing to address and we should be fighting it together with our citizens.
The problems experienced by Greece and the euro area make for a serious situation, which calls for a structural approach. The proposed EU 2020 strategy aiming to contribute to economic growth and employment seeks to provide this.
The strategy rightly covers healthy public finances. However, the initiative will be useful only if two conditions are met. Firstly, the functioning of the Stability and Growth Pact needs to be strengthened so that this kind of situation does not recur. It is not just a matter of structures and rules, then, but of mentality. The crucial point is that Member States meet their budgetary commitments, as I pointed out during a conference in Athens last week.
It is to be welcomed that Member States are to call each other to account more intensively in a Council context regarding the structural reforms needed to put their public finances back in order. As far as I am concerned, strengthening of economic coordination ought to cover this.
The second condition I wish to draw attention to is the undesirability of the European Union turning its attention to the policy fields of social affairs, employment and social cohesion. Objectives in those fields cannot be enforced at European level; and rightly so. We saw in the case of the Lisbon Strategy that such an approach does not work. Here, too, it is true that it is in restraint that the master is revealed; the European master.
(NL) Today, we are discussing Europe's economy from a long-term perspective, and how to achieve sustainable economic growth. When Europe discusses this, I do not sleep as easily, as Europe has not proposed a great deal up to now. I would remind the House of the Lisbon Strategy, in which Europe agreed to become the most competitive economy in the world. That proved to be a complete failure, of course.
All that this European Union has done is to increase bureaucracy, create unnecessary rules - particularly in my country, the Netherlands - and bring tax increases, mass immigration, crime and a lack of security. Moreover, let us now take a look at the list of countries wanting to join the EU, with whom we sit round the table every day: Albania, Bosnia, Turkey - all poor countries, Muslim countries, and corrupt and criminal to boot - and Iceland - a bankrupt state.
In addition, every day in this Chamber we hear members of the Group of the Greens/European Free Alliance and the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, and even the Group of the Alliance of Liberals and Democrats for Europe, say that we need a green economy, that we must provide billions of euro in subsidies for wind turbines and green electricity, even though our industry is becoming increasingly less competitive in relation to China, the United States and India.
Are you surprised that our economy is stagnating? There is only one recipe for an economically strong Europe, and that is less bureaucracy and fewer officials in Brussels, and also less bureaucracy in the Member States; tax cuts instead of tax increases; and putting a stop to mass immigration. Greece clearly must be expelled from the euro area. Let us hold up a mirror to ourselves for once and look at the MEPs here: what have you done in recent years to hold Greece to its commitments under the Stability and Growth Pact? I already know your answer: absolutely nothing. You have all been asleep here while countries such as Greece, which have received billions from Europe each year, have squandered that money and let the government grow out of hand.
If Europe does not succeed in this, I predict that my country, the Netherlands - and also Germany - will leave the euro area.
Mr President, the financial support package that was presented almost two weeks ago was a necessity, but not a solution to the problems that Europe is facing. Now there is a need for action, for decisions and for restored confidence in public finances. I would say that we need to discuss the 2020 strategy, but we need even more a 2010 strategy, describing the action that needs to be taken now in order to restore growth, reduce deficits and create optimism.
But there will be none of the growth which is needed without restored confidence in public finances. On this point, the Socialists are failing. They are defending the same policies that led to the deficits and the crisis of Greece, Spain and Portugal and other countries. The rapporteur, Mr Hoang Ngoc, is saying that we should prolong those policies and that we should wait before reducing the deficits. Mrs Ulvskog from Sweden proposes increased spending. The Socialists have become a threat to prosperity, recovery and the new jobs that Europe needs. I can assure you that, where Socialists fail, we in the EPP will stand up for the action needing to be taken - reduced deficits, restored confidence and the reforms for growth and new jobs. That is what Europe will need, and we will stand there and take the tough decisions and take the responsibilities where others fail.
(ES) Mr President, I have to take a few seconds to ask that the speaker before me go to Greece and ask there who is responsible for the problems workers are experiencing at present. They are not waiting on the Group of the European People's Party (Christian Democrats). No, Sir. They are hoping for a real political change, such as that which can be brought about by the 2020 strategy.
If our analysis is faulty, our solutions will likewise be faulty. The analysis we need to make is that Europe is suffering greatly from greed, from a lack of regulation, from a lack of economic governance, from an insufficiently educated and cohesive population, from a lack of social justice, from low economic growth, from low employment growth and from having enormous groups of poorly skilled people outside the job market.
Mr President, the effort over the next ten years must be aimed at increasing the amount of people that work and ensuring that people are much better prepared, in educational terms, to win the productivity battle. Europe will not gain in competitiveness without winning the productivity battle. We will not gain a place in the world by lowering salaries, by destroying social standards, but rather by increasing our level of knowledge, by raising the level of solidarity and social cohesion in our society. These are our strong points. We must turn Europe into a genuinely united continent, with a clear project, clear objectives, with an economic governance that not only enables us to respond to the emergencies of today, but also to the challenges of tomorrow.
These are our hopes. These are the hopes that have been forged by a sizeable majority of the Members on the Committee on Employment and Social Affairs, leaving aside the siren calls of those who want to return the 'every man for himself' idea, thus destroying solidarity with all.
That is, Mr President, what we hope: that the 2020 strategy will get through to all European citizens, who are asking us for more jobs, more high-quality employment and for economic governance and tax consolidation. Tax consolidation is fine, but there must also be social and economic consolidation, otherwise we will not achieve anything.
(DE) Mr President, Commissioners, ladies and gentlemen, as we have heard, the financial markets need to be packaged in a new regulatory framework so that in future, we can avoid the excesses that have led to the crisis.
However, if we highlight the underlying causes of the indebtedness of governments, then it becomes clear that, here in Parliament, we talk too much about public debt and too little about how we can achieve prosperity and growth. What determines our growth? Our growth and prosperity depend on people in the European Union developing products and generating new ideas that can also be sold on the global market.
It is therefore right that one chapter in the EU 2020 strategy is Innovation Union. We need to focus on inventions and on how we can reinforce research and development. With that, it is important that we enhance the synergies of research funding and regional development policy. A great deal more could be done in those areas. Together with the Liberals and the German Free Democratic Party (FDP), I would argue that we focus on small and medium-sized enterprises. We should see to it that we, as the EU, spend our funding so that SMEs really get access to that funding and so that there is a technology transfer between universities and colleges and SMEs. We should encourage people to take their destinies into their own hands through personal responsibility and self-initiative. Governments cannot create jobs; they need to be created in the economy itself.
(DE) Mr President, Commissioners, ladies and gentlemen, it is clear that you have recognised that the transition to a green economic development must begin now, because climate change will put the EU's economic successes at risk.
However, what is missing in the Europe 2020 strategy is a link between environmental change in the economy and a green employment strategy. There are studies which have shown that 8 million new jobs can be created through the energy transition alone. In the Europe 2020 strategy, we therefore need an initiative for green jobs. This initiative must be reflected in specific measures and integrated guidelines. Therefore, we need stable legal and political frameworks, so that investors really do invest in green jobs. That equally includes establishing links between research and development and the economy, the promotion of innovation clusters and also the opportunity to promote such clusters in disadvantaged regions. That is what the van Nistelrooij report states and I endorse it. Although I do not endorse those who would seek to impose demands on regions from above as regards the earmarking programme, the impetus stemming from this report and from the proposals made are nevertheless heading in the right direction and will contribute to the creation of green jobs.
However, in the employment strategy, we must focus equally on shaping the course of transformation towards a green economy, on carrying the workers with us and preparing them for the transition. I address those words to Commissioner Andor. Fundamentally, the structure of the employment policy guidelines presented is right and balanced. Of particular importance is the fact that education has been emphasised as an independent area of focus. This area offers great opportunities for breaking the cycle of poverty. It forms a cornerstone for a green employment strategy and is thereby key to the success of the Europe 2020 strategy. However, we also to need to improve the guidelines. The employment guidelines have a key role to play and that is to enable us to really exploit the potential of green jobs.
(PL) Very different conclusions can be drawn from Europe's slow economic growth and the collapse caused by the crisis. One can certainly agree with those in this House who are calling for a reduction of the concession, administrative and information burdens which are generated not only by the Member States, but also by the European Union and by this Parliament. However, there is the risk of applying a treatment which is much worse than the disease. One such measure which would be harmful for European growth would be increasing the role of the European Union in the area of tax cooperation and coordination, and the tax harmonisation which would follow. Tax competition, like every kind of competition, is good for the citizens and the markets. It creates the chance for a better result, and is an important factor in our competitiveness at global level. Therefore, common freedoms and a common market, and not extending Union competences, should be the central principle of the Union's economic policy.
(PT) Mr President, we would like to say in this debate that it is time to stop playing word games and talk about the real problems that the majority of women and men are experiencing in our countries; about suffering; about the more than 85 million people living in poverty in a European Union which is one of the richest parts of the world and in which scandalous profits continue to be made without any measures being taken to check them. We want to talk about the lack of job security and poor pay faced by workers; about the young people and women who cannot find work; about the 23 million unemployed. We want to talk about the elderly people who are being denied a decent retirement and the children whose futures are being mortgaged.
Let us be clear: what is being proposed in the Europe 2020 strategy is the same path as was there at the start of the crisis. The European Commission did not want to analyse the causes of the current situation or make anything of the consequences of the cornerstones of the policies that it followed in applying the Lisbon Strategy: the liberalisation of economic sectors, including financial services, and the labour flexibility that it called flexicurity.
What they are now aiming for is to open the way for greater concentration of wealth using various directives that will facilitate the privatisation of strategic sectors of the economy, and attacks on public services that interest economic groups in areas of health, social security, and education; anything that could turn a profit. They prefer to hide the fact that only a break from these policies will allow a change of course and that only this can bring social progress. Nevertheless, we insist on this break and say that it is time to drop the Stability Pact and replace it with a programme of social development and progress. This programme must prioritise production, quality public services, the creation of jobs with rights, salaries, decent pensions and retirement conditions, social inclusion, and fair wealth division and distribution. These priorities will require true economic and social cohesion, with the clear reinforcement of the Union budget, solidarity, public policies, and the control of the essential sectors of the economy by the state.
We are certain that the workers and the people will continue to fight for this, for example, in Greece tomorrow or on 29 May in Portugal; we here salute their struggle.
Mr President, doubtless the 2020 strategy says lots of interesting things, but, under enlargement, by 2020, five new countries will have joined the EU and more likely eight. Already in the EU of 2010, 12 countries are net contributors to the EU. The other 15 Member States are subsidised.
None of the new countries are likely to be contributors. In 2020, therefore, there are likely to be no less than 23 countries being subsidised. By 2020, therefore, the EU will have become, in practice, a transfer union, which transfers money from 12 contributing countries to 23 subsidised countries. Unfortunately and unfairly, the UK taxpayer is caught up in this. The comparatively impoverished UK is the second largest contributor to the EU budget.
At the last provincial elections in Germany, the voters of North Rhine-Westphalia said 'no' to their coalition and were also saying 'no' to the transfer union. Voters in other contributing countries will also say 'no' in the next 10 years. By 2020, the gap will be unbridgeable. It is not in the UK's national interest for there to be economic chaos across the channel but, unless enlargement stops forthwith, economic chaos is what there will be. The 2020 strategy, therefore, misses the point.
(HU) Ladies and gentlemen, I respectfully wish to ask whether you do not think that there is something incredibly bizarre in what is going on here. For an extremely important debate on the financial and economic crisis that is the cause of tragedy among many millions of Europeans, only some 40 people are present. We urge European economic operators and citizens to save energy while, for the past three days, but this is also true at every plenary sitting, we can see, if the cameras show it, the waste of energy in lighting a chamber the size of a stadium where no more than 40 people are present except at voting time. In the 27 interpreters' booths, there are 27x3, which makes 81 highly qualified simultaneous interpreters, translating for us. For 40 MEPs, that makes two interpreters per person. Do we not think that it is time to look in the mirror and stop urging pensioners, fire-fighters, nurses and teachers to keep tightening their belts?
(PL) In times of crisis, when the integrity of the European Union is under threat, we should, in supporting economic growth, pay particular attention to the cohesion of the Union. We still do not know if the crisis will act to deepen the differences between different regions of Europe. Historical differences in the level of development of regions may grow, and we may also witness the appearance of new differentiating factors.
In this situation, what is particularly needed are mechanisms which reduce differences between regions, and continuation of strong regional policy is the way to achieve this objective. It would be unwise, in this situation, to give up this policy and reduce significantly the financing available to local and regional authorities, for this would pose a serious threat to the stimulation of economic growth, but would also be a threat to European unity as such.
Both the Europe 2020 strategy and Cohesion policy aim to achieve the same goal. They have a crucial effect on economic revival and huge significance for European solidarity policy. However, what is needed is better coordination between them. Creating new and separate thematic funds to respond to new challenges would be a waste of time and money, and would also delay realisation of the 2020 strategy and condemn it to the fate of the Treaty of Lisbon. We must ensure the financing of key infrastructure projects and reject the renationalisation of regional policy.
At the moment, we often hear of strong pressure from governments of certain Member States and also from the European Commission to cut or reduce expenditure on regional policy. However, the message of the European Parliament in the report, of which I was shadow rapporteur, is clear. We need stronger, not weaker, Cohesion policy. We need true European solidarity.
(EN) Mr President, Mr Grech, I would like to congratulate you on the truly excellent report which you have tabled before us here and which provides us with a basis from which to move forward. Thank you also for using a phrase which I myself use all the time, namely that the economy is there for the people and not the other way around. That is precisely what the policy of the European Union should be based on.
In your report, you also quite rightly point out that an adequate assessment of the social, consumer-related, environmental and economic impacts of the internal market, and the decisions we make in the internal market, are of particular importance. That is precisely what has been missing so far or what has not been made sufficiently visible to our citizens. It is a very important approach to point out the actual humanist and holistic elements of our policy, even when it comes to the internal market.
In your report, you also state one thing which is particularly important for us Social Democrats, and that is that social policy should be considered as a core of internal market policy and that protecting services of a general economic interest is of particular importance. In addition, you call for the development of a strategy for improved communication of the social advantages of the internal market.
If we consider just these few points, we realise that we could achieve a great deal if only the European Commission gave us its backing. I also very much hope that the Commission will genuinely take the opportunity presented by the Grech report to put the progress of EU citizens centre stage. I make that plea very strongly and, as we know, Mr Barnier has already agreed to do so. If we approach the internal market from that angle, the policy of the European Union will meet with greater acceptance and we will be able to look towards a better future.
(FR) Mr President, in this debate on the 2020 strategy, I should also like to take advantage of Mr Grech's very interesting report to tell you that I am convinced that consumers must not be left out of this future strategy.
When I look at the Commission's text on the 2020 strategy, I note that virtually no mention is made of consumers. In the current crisis, you must remember that, while investment is, of course, the key variable, consumption in our various countries represents between 60 and 70% of our GDP.
I would therefore like us to move further in this direction in the 2020 strategy. I would love to see Europe pioneer a different type of consumption, one that is based on the knowledge triangle, on sustainable development, a Europe that is capable of developing production conditions and products which are of interest to consumers, which are created with them, a Europe which is focused on quality and no longer on quantity for quantity's sake. I would love to see a kind of enhanced competition which does not encourage 'discounting for discounting's sake' but which serves to ensure greater consumer satisfaction.
Commissioner, my question is therefore very simple. Are you going to suggest to President Barroso and within the College of Commissioners that a group be formed to work in this field, so that consumers are no longer considered as adjustment variables, as passive individuals, but rather as active participants who are on your side, on our side, so that we can build this future society that we so desperately need?
(DA) Mr President, I would like to take some time to talk about the social and employment aspects of EU 2020 and the Commission's efforts in this connection. I am sure it is no secret that the Group of the Greens/European Free Alliance would have liked to have seen a much more ambitious 2020 plan than is currently on the table, with a genuine desire to define how Europe is to support itself in future and with a desire to set high social and employment targets. However, right now we have a situation in which the Member States had no intention of developing the plan that the Commission put forward. Instead they are moving backwards.
Firstly, with regard to combating poverty: many Member States have questioned whether the EU actually has the competence to combat poverty and to set specific poverty targets. To this, I would simply say that there is a legal basis for this in numerous places in the new Treaty of Lisbon, for example, in Article 3 of the Treaty on European Union and Articles 9 and 153 of the Treaty on the Functioning of the European Union. It is therefore simply a matter of getting started. Secondly, other Member States, including my own, Denmark, have criticised the definition of poverty. Of course we need to come up with a good definition. However, these arguments cannot hide the fact that this is about one thing: whether we actually want to combat poverty in Europe. That is what the real debate is about.
Do we want to reduce the number of poor people in Europe, which currently stands at 84 million? Do we want to reduce the number of poor workers, of which there are nearly 17 million? Do we not only want everyone to have jobs, but to also have good and proper jobs? Do we want young people to have access to the labour market? Yes, of course we do, and that is precisely why we need specific objectives with regard to social matters and in the area of employment. Europe is currently in the midst of an economic crisis, but we must not allow it to give us a mental block and make us afraid to set ambitious targets in these areas. If we do not have the courage to do this now, it will undermine the economic situation in Europe, as well as our social cohesion. Therefore, Commissioners, ladies and gentlemen, I would say to you that it is the political will that will be crucial. I hope that Parliament and the Commission will take the lead and urge those Member States that are hesitating to instead commit to a social Europe in 2020. I hope that, as Commissioners, you are prepared to do this.
(CS) We have spent the entire day discussing a desirable strategic focus for the European Union. In my opinion, however, we should first have put the question of desirable future development to our citizens and to those it concerns most closely, in other words, mayors and local councillors. In this regard, it is a great disappointment to me that the role of local authorities is not sufficiently reflected in the EU 2020 strategy. The strategy correctly mentions the need for greater links to regional and local partners, but it is not clear how the principle of partnership should be applied in practice. Moreover, the consultation process is voluntary, so it is not in any way binding on the decision making of the Member States. I can confirm this with one concrete example. When the Federation of Municipalities of the Czech Republic raised comments on the position of our government towards the EU 2020 strategy, not only were these comments not incorporated, but the Federation did not even receive a proper response on how the comments were handled.
If we want to avoid repeating the failure of the Lisbon Strategy, we must not continue to ignore the voice of local authorities, who form part of public administration in all of the Member States and whose role is key to the fulfilment of any European policy. On the contrary, mandatory consultation with the actors 'below' would contribute vital findings on the correct, efficient and effective implementation of adopted measures. I would therefore like to call on the Commission to monitor thoroughly the method of linking local authorities in to the whole process.
(EL) Mr President, the current Lisbon Strategy has simply been renamed Europe 2020 strategy. In essence, the Commission's proposals as a whole do not overturn the current objectives, and not only were these objectives not attained, but progress over the last ten years has shown that the standard of living of the citizens of the European Union has slipped. Despite this, the proposals tabled by the Commission do not include sufficiently social criteria. We therefore ask: what measure does the Commission propose in order to prevent unaccountability of the market, redundancies at will and the extension of insecurity to labour? Does the involvement of the International Monetary Fund not mean more onerous terms for the Member States and people? In our opinion, if the Stability Pact is not replaced by a pact to achieve social objectives, the noose around the people's neck will tighten still more and greater sacrifices will be needed.
(FI) Mr President, when I was studying at the University of Helsinki in the 1980s, the Soviet Union was still going strong. When there were problems there, they called for more socialism. Now I am the middleaged father of a family here in the European Union, and when there are problems here, we call for greater integration. This philosophy is astonishingly similar and the outcome, too, will be the same: it will not work.
Let us build on a foundation of nation states. For that, we have to bake our bread before we distribute it, as we say in Finland. Let us create jobs and the right conditions. That will be the source of our strength. That is how we will make progress. We have a shortage of employers - not a shortage of employees, but of employers, who can provide people with work.
Small enterprises are crucial. We should postpone the debate on the owner drivers' working time directive until the next partsession. That is a typical example of a situation where we should be speaking up for independent entrepreneurs, who create jobs, who do good and who employ people. There is a danger now, however, that we will lose jobs on account of administrative decisions. I really love Europe, even if I do not love the European Union.
(DE) Mr President, in the year of the World Cup, the ladies and gentlemen of the Council could learn a lesson from football and that is that it is not possible to have a good game of football if you have got a referee overseeing each player. However, conducting a game without rules, without a referee and without penalising fouls, now that would end in chaos. That is precisely the state of affairs right now!
It is high time that the Europe 2020 strategy put a stop to hedge fund speculators. Those who have made a nice living from speculation and exorbitant interest rates for years should now make a contribution. Not small savers, but companies with their high speculative profits should be asked to foot the bill.
Nor should the Cohesion policy ignore the euro crisis. Apart from the current rescue package, Greece has benefited disproportionately in the past from agricultural and regional funding. Without the necessary structural changes, this money has clearly seeped away and, despite years of funding, the country has been brought to the brink of ruin. I do not see why we should leave the money tap on in such a situation. Why do we not listen to Commissioner Rehn who has made the rather reasonable proposal that we cut funding? Finally, we cannot allow the EU to degenerate into a union of transfers. A centrally planned economy, which is what some of you would like to see, has not proved its worth yet, even if it comes from Brussels.
What is needed then? A self-responsible budgetary policy, and if it does not work, courageous and effective sanction mechanisms. All of that should be included in the Europe 2020 strategy.
(FR) Mr President, Commissioner, ladies and gentlemen, the economic and financial situation in Europe fully justifies the drastic measures which have been taken, in particular, to stabilise the euro area and to avoid the undermining of our single currency. The urgency of the situation justifies the practical approach adopted. However, when it comes to implementing the adopted measures, it should be ensured that Parliament is involved, within the scope of its powers, and can exert its democratic control in appropriate conditions.
Indeed, we must ensure that our fellow citizens do not lose confidence, and can regain confidence, in the political institutions. Without such confidence, no structural reform or acceptance of the necessary austerity measures will be possible.
Faced with the financial crisis, Europe has not been inactive. We do not say this often enough. In 2009, we drew up and adopted regulations on the credit rating agencies, the implementing provisions of which will be published very shortly by the Commission. Parliament's Committee on Economic and Monetary Affairs voted a few days ago for the package on the supervision of financial activities. Last Monday, the same committee adopted the report on regulation of hedge fund managers by a large majority.
Trialogues have been initiated to seek an agreement with the Council. This agreement must be obtained rapidly, so that our institutions retain their credibility. Our fellow citizens often ask us: 'What is Europe doing?' We must meet their expectations.
In this regard, I should like to congratulate you, Commissioner, on your determination, and to encourage you to continue with the work programme which you have set out, in accordance with the undertakings made at your hearing. Your ambitious but essential timetable has our support. We will stand shoulder to shoulder with you so that the necessary regulation of financial services takes place. This is not a question of bullying the finance sector, but of establishing the rules to ensure that an activity which should be regulated is regulated, and of making transactions more secure and transparent.
(HU) Commissioners, ladies and gentlemen, two great tasks face Europe today: designing a new strategy, which we are currently debating and which I feel is taking shape nicely. However, Europe is at a turning point if it does not find a new modus operandi. The events of the past weeks with regard to the Greek crisis - and here I would disagree with Mr Gauzès, since unfortunately, the European Union and the Member States, and especially Mrs Merkel, have been late in responding to this situation - mean that Europe is at a turning point. This is an extraordinarily dangerous turning point, one that will determine whether we will move in the direction of renationalisation, national withdrawal and egoism, or in the direction of communitarianism. If we do not move towards communitarianism, the programme outlined by Mr Barnier will not be implemented and is worthless. It is very important that we do not forget, when setting out new objectives, about our previous policy, the Cohesion policy, the common agricultural policy or, if I look at Commissioner Andor, about renewing the European social model. We are at a turning point, fellow Members. The past few weeks have proven this to be the case: the previous model does not work and the current model does not work properly. I am in favour of the Commission monitoring national budgets before they are submitted to the Member States' parliaments.
(SV) Mr President, my contribution concerns Mr Hoang Ngoc's report on sustainable finances within the public sector. It has been a very interesting report to work on. The situation was - and the rapporteur's speech made this clear, too - that, from an ideological point of view, we had quite differing views on this question.
In this connection, it is important to remember what has happened in Europe in recent weeks, where we have an economic crisis, the like of which we have seldom seen before. The crisis is largely due to a failure on the part of Member States to look after their own finances and to keep their own house in order. It was therefore perhaps a little surprising that we had such major ideological differences about whether it was actually judicious to borrow and spend as much money as many countries have done in recent years.
As I say, there were quite major differences on these issues, something that we have also seen in the Chamber. Fortunately, a very broad majority in the committee was also of the opinion that there was a need for tougher measures to remedy the situation we find ourselves in. The Commission has brought forward very good proposals in recent weeks. A start has finally now been made on taking decisions that will actually lead to us getting order back into Europe's economy. That is exactly what we need.
That is why the discussions in the committee were exciting, to say the least. It is important to remember that we are not only dealing with our current borrowing, but also with future challenges such as Europe's demographics, its ageing population and so on. This was an important report, and I think we made positive amendments to it. I am convinced that the decision this House reaches will be a sound one.
(NL) The present discussion on this crisis has mainly covered budgetary discipline; and rightly so, as it is important. It is not the whole story, though. Let us also keep this crisis in the right perspective, which is that we are actually still talking about a banking crisis.
For many years, the banks made money out of thin air using opaque structures and, in 2008, this bubble burst. Countries then transformed that private debt into public debt, and this is the problem Greece is having to contend with now: an unbearable level of public debt. In the light of this, when we discuss a 2020 strategy, we must also look at the role of the banks. The Commission has a total lack of ambition in this regard. Hardly a word has been said about the banks. What this crisis has shown is that a clear distinction must be made between savings banks and investment banks. Where is the Commission's ambition when it comes to plans for tackling this? That was my first point.
However, we must also look at the economy of the future. The economy of the future will make efficient use of its natural resources. Here, too, the Commission has too little ambition. Either its objectives are too vague or its targets too low; for example, a 20% reduction in greenhouse gas emissions, which is woefully inadequate to promote green innovation. How are companies to get the message that they should invest in green technology? We feel the Commission's plans should cover this, too.
Finally, with regard to our own budget, this, too, must be in line with our own strategy. This means that the Structural Funds must ultimately be used to promote new green technology. At the moment, we are mainly subsidising more greenhouse gas emissions. Where is the money for innovation, and where are the appropriations for sustainable agriculture in the agricultural budget? We need the Commission to be specific and ambitious rather than producing vague plans; these are not the way to solve this crisis.
Mr President, the central component of EU 2020 should not be stabilisation funds and bailouts. It should be a new strategy that all of our countries should want to follow to re-launch and re-energise the internal market of the EU. We need to be looking at how to change our economies so that they are fit for those challenges. The only way forward is to look at new industries via research, development and innovation. The EU should be encouraging a new economic dynamism in the European research area, creating networks for excellence, research clusters for integrated projects based on innovation in new products and services, looking at new processes and technologies and new business concepts. We should be looking at existing successful projects and using EU links to find best practice.
In my own constituency, I visited Glyndŵr University, which has fostered direct links with hi-tech firms in North Wales, achieving a 90% graduate placement, even last year. It has not just improved the job prospects of the young people who attend, but it has revitalised an entire region of North Wales. Instead of looking at the billion-dollar projects and silver-bullet solutions, we need to get back to the nuts and bolts of what makes a successful economy. South Wales has five significant pharmaceutical development companies with world-class technology. With a little EU assistance, this hi-tech company cluster could be elevated to being a world-class centre, lifting an entire economy that currently qualifies for cohesion funds into a brighter future. We need solutions to work effectively for our citizens.
(FR) Mr President, ladies and gentlemen, you will not admit it, but the reality is blatantly obvious: the idea or, at least, the myth of a liberal Europe has run out of steam. How can anyone continue to believe in a deepening of its federal dimension when it is getting ready to fleece the most indebted countries to help out the financial markets?
Yet liberal Europe's project and activities have also run out of steam, and spectacularly so. With the successive crises, the last of which was the deepest of all, public debt has exploded. Worse still, however, the credibility of the euro area has gone up in smoke. The situation calls for real solidarity. However, the Treaty of Maastricht rules out any solidarity between countries in the euro area. This is the ultimate European paradox.
The end of the line for Europe is also apparent in the negotiations at the WTO and in the story regularly sold to us claiming that the EU will protect us from globalisation. Far from being our shield and protection, EU directives have frequently stolen a march on the WTO. In fact, we are now hugely vulnerable as a result of the EU, and we are now paying the price with the deindustrialisation process and the various forms of relocation. For the sake of the peoples, EU policy must be urgently refocused.
(IT) Mr President, ladies and gentlemen, EUR 308 billion is the total amount of the funds earmarked for implementing Cohesion policy for the period 2007-2013. To date, Europe has spent, and judging by the results, wasted, some of these priority funds established by Lisbon. For EU 2020 to be a success and for the mountains of cash that remain to be spent to be used to stimulate economic growth and support competition, two types of intervention are needed: simplification and review.
Simplification will be a key to disentangling access to these resources from paralysing red tape: regions, citizens and businesses want to be able to act more freely to unlock their potential.
As for review, this is urgently needed in order to change the criteria defining how the funds are allocated, by rethinking the general spirit underlying Cohesion policy.
Now as never before, our Cohesion policy needs to be able to prove its strength as a multilevel governance tool, by giving a genuine voice to the problems that affect our territory and, in Brussels, formulating its long-awaited response regarding the future of our social and economic model.
Ladies and gentlemen, it is the duty of anybody that, like the European Union, is responsible for handling these kinds of sums, to impose stringent supervision of the projects that are supported and to vigorously combat waste. This is the only way in which the EU 2020 strategy will succeed in not being a bad copy of a bad original.
(PT) Mr President, we are facing accelerating global change that has devastating consequences for our economic, political and social systems and, therefore, for all our citizens. We are currently witnessing an unprecedented weakening of the capacity of states to respond. The European Union must, therefore, identify common causes and allies, and act in a clear and united way on the world stage.
Extraordinary situations require clear joint action. If we do not take the necessary strong measures and collective responsibility, Europe will be consigned to marginalisation and impoverishment. Only a strong Europe that respects collective rules will be able to give an adequate response to the new era.
Weakened and indebted states do not have the capacity to protect their citizens. We therefore need to be able to win back the public trust, win the battles on stability, budgetary rigour, job creation, the stability of the monetary union, globalisation, strategic choices.
We must do this or risk compromising our future. The future is won by committing to social cohesion, ensuring peace, constructing a new model based on the values of liberty, social justice and responsibility. So, the 2020 strategy and the integrated Europe 2020 guidelines constitute essential elements of a new cycle of growth and employment in Europe.
In order to correctly implement this and carry it out, clear quantifiable objectives must be set out for employment, education and poverty reduction. It is also essential that everything be done to facilitate the Member States' transposition of their national objectives if the strategy is to be successful and correctly implemented.
(DE) Mr President, the current Cohesion policy started life with the title of the Lisbon Strategy. However, I firmly believe that the Cohesion policy can, and will, make an enormous contribution to the Europe 2020 strategy, not just because we command a considerable budget in comparison with other European policies but, above all, because the Cohesion policy allows us to have sustainable development in our regions and ensures good monitoring of the restructuring processes and challenges in our regions.
However, there is one core issue here that I would like to clarify once again, and that goes for our group as well: our Cohesion policy can only work if economic development is considered to be equally as important as social development and providing training for workers. In principle, we need to take joint responsibility for the funds that are available to us. It is a bit like hardware and software - one cannot work without the other.
(RO) I would like to begin by congratulating Mr Cortés Lastra for his efforts in drafting his report. This report emphasises yet again the important contribution made by the Cohesion policy in achieving the EU 2020 strategy objectives. We must therefore ensure that the Cohesion policy's regional focus is recognised as part of this strategy.
We are all aware that the strategy's effective implementation will depend hugely on the way it is devised. As a result, I believe that local and regional authorities must be involved even in the drafting phase in order to guarantee that really effective results will be achieved later on. At the same time, better governance at a number of levels guarantees the effective implementation of the Cohesion policy at national, regional and local level.
As beneficiaries of these policies, I believe that Member States must maintain the key role which they have in the decision-making process regarding the Cohesion policy within the Council. Finally, I wish to welcome the acknowledgement given to the role of the Structural Funds in achieving the strategy's objectives. However, I want to draw your attention to the fact, once again, that we must avoid the pitfall of using these funds in future as a means for punishing Member States. I believe that such a measure would run completely contrary to the Cohesion policy's real objectives.
(FR) Mr President, the key word in this 2020 strategy is growth. It does not matter whether we choose to call it intelligent, sustainable or inclusive, we are now in the grip of a crisis in Europe that will not come to an end tomorrow. The quantified targets for this 2020 strategy - increasing the employment rate, reducing the poverty rate, and so on - are just pious hopes, because they use the same model as the Lisbon Strategy, which failed.
Europe is faced with a crisis which requires a much more visionary and political project, one with new ideas, which are completely lacking in this 2020 strategy.
I should like to highlight one such idea. Should we not, at long last, set a target for enhancing Europe's cultural diversity, a founding value of the EU, which could provide the raw material, unequalled on any other continent, for the economic development of our Europe, through the use of intangible assets, such as the economy of culture, and of tangible assets, such as our regional specialities?
What is more, a strategic vision is being developed that is almost entirely focused on the Member States. Yet these States, with their borders, traditional ways of thinking and centralised administrations, continue to preserve Europe in aspic.
A greater regional dimension is required in the EU's future strategy. Macro-regional strategies which reorganise land use policies around the continent's life-sustaining natural basins, which are also its cultural and historic centres - the Baltic Sea, the Western Mediterranean, the Danube, the Alps, the Atlantic Arc, and so on - must also be encouraged.
This approach is gradually being adopted, for example, in the Baltic Sea, but it has not been taken up in the 2020 strategy, and therefore could very well be nipped in the bud when the funds for its implementation need to be released. The 2020 strategy being presented to us is therefore, in our view, characterised by a highly conventional and technocratic approach; it lacks political vision.
(PL) The EU 2020 strategy is a document intended to establish the direction of the Union's development over the next decade. However, if this document is not to share the fate of the Lisbon Strategy, it has to be more realistic and closer to the ambitions of Member States. With this in mind, we should appreciate the amendments adopted by Parliament to the Commission's proposal which, in particular, concern strengthening the common market, reducing protectionism, continuing Cohesion policy and supporting agriculture.
However, and this still needs to be stressed, there is a need to conduct climate policy more fairly, in other words, in a way which does not, by its excessive burdens, mean the countries of Central and Eastern Europe will always be the poor relatives of the European Union.
Finally, I would like to point out that the central concept of European Union strategy is innovation, but we should remember to continue Cohesion policy and support for agriculture, because it is this which makes it possible for the poorer regions to bridge the gap in development.
(IT) Mr President, ladies and gentlemen, in my opinion, an industrial policy that focuses exclusively on companies operating internationally and using advanced technologies is not the best route to success. We must not forget the whole small and medium enterprise sector, including both small-scale manufacturers and retailers. Innovation policy should be aimed at them also.
In particular, this strategy should guarantee conditions that place small and medium-sized enterprises on an equal footing with their competitors outside the EU by adopting safeguard clauses and strong, effective measures to combat the extremely serious problem of counterfeiting, including through effective trade defence instruments. It is important that governance of the Europe 2020 strategy should not rest in the hands of the Commission alone, but should be carried out at different levels, including the national and macro-regional levels.
We need to start formulating a policy and strategy that focus on the local level and the reality of manufacturing on the ground, and I would like to stress here the need for attention to be paid to the manufacturing situation in Padania. In other words, we are asking for more attention to be paid to the actual manufacturing situation on the ground, focusing, in particular, on the SME structure, as I said, which is the backbone of manufacturing in every country in Europe and is therefore where the real hope for the future of manufacturing and development of the European Union lies.
(DA) Mr President, well, our aim was to become 'the most competitive and knowledge-based economy in the world', but that did not happen. The challenges facing Europe over the next few years are enormous. The problems that we are currently seeing in Greece, and will perhaps also see in a number of other countries before too long, are the result of two things: the lack of competitiveness in Europe and the fact that Europeans have been living beyond our means, in other words, we have spent more money than we have earned and we have spent more money than is supported by our productivity.
Many economists like to make economics more complicated than it is, but the explanation is quite simple: the markets have simply lost their belief that Europe's debt-ridden countries can compete and live up to their own responsibilities - that is the reason for all this. Europe's major problem, as I said, is a lack of competitiveness, and this is the problem that the 2020 strategy is intended to tackle. We must increase our competitiveness in relation to other countries and the Member States must put their economies in order while, at the same time, investing in the future.
Indeed, it may be necessary to make cuts in what we call welfare services in order to use the money for education and research. Small and medium-sized enterprises are the backbone of Europe's economy. We therefore need to take them seriously in this strategy. They lack capital and they are finding it difficult to borrow money. We need to do something about this. Many small and medium-sized enterprises are excluded from public invitations to tender, both in the Member States and, in particular, when it comes to EU tenders, where large undertakings are given priority.
Finally, I would like to say that administrative burdens are also something that we have to struggle with all the time. The administrative rules that we lay down are, of course, a greater burden for small enterprises, which have very few employees. Finally, we must help small and medium-sized enterprises to enter the export markets.
(IT) Mr President, Commissioner, ladies and gentlemen, I believe we are all running a serious risk of focusing purely on the crisis. After the action that has been taken in setting up the fund to defend the euro in order to help those countries in difficulties and to stop speculation, discussions in this House have focused heavily on the subjects of renewal and stability, neglecting everything else. These are subjects for the Member States.
We have focused our attention so narrowly that the issues of the finance and banking system and the related problems of oversight and regulation have been put to one side and almost forgotten. However, I firmly believe that a sense of perspective is needed in our formulation of policy. It is not by accident that the pact was called the 'Stability and Growth Pact'. An even more accurate title would have been the 'Stability for Growth Pact'.
We need to start talking about growth and development again. This is the best way to stop speculation and to give genuine investors confidence instead. Without proposals relating to growth - I am thinking about the fiscal uniformity that Mr Monti has been talking about; investment resources; making eurobonds available and cohesion instruments, as cohesion is a very important factor for competitiveness - it will be hard to create this positive climate, particularly at the moment.
(SV) Mr President, recent times have shown us the importance of healthy government finances. It is therefore curious, to say the least, for the rapporteur, Mr Hoang Ngoc, to want to tone down - and even remove - strict requirements for the Stability and Growth Pact to be followed. The truth is, on the contrary, that it is essential for the EU now to focus on getting its run-away debt under control. Otherwise, the future could be even more terrifying.
I was a member of the Swedish parliament, the Riksdag, during the 1990s and I was on the Finances Committee when our public finances collapsed. I am not particularly proud of this, but it is true: for a period, we had interest rates of 500%! They were heading towards 2 000%, which meant we were well on the way to banana republic status, but even the 500% rates were not enough - our currency crashed and George Soros won.
Hard times lay ahead for the Swedish people, but, Mr Hoang Ngoc, we learnt one thing, and that was to keep our finances in order. The same applies to Europe - good order provides stability and growth.
(EL) Europe still faces a multi-dimensional crisis today, which is hitting employment and low incomes particularly hard. When the European Union started, poverty only existed where there was no work. Today, 9.6% of Europeans are unemployed and 8% of workers are living on incomes below the poverty line. What are the prospects for 2020?
This combination of unemployment and poverty is exacerbated by the pressure created by the ease with which redundancies can be made. At European level, there is no protection against redundancy and national legislation is being watered down, as in Greece. All this is happening in the Year for Combating Poverty and Social Exclusion.
We therefore need a minimum framework of disincentives for redundancy. Proposals have been made. The starting point is to recognise mass redundancies by companies which report a profit in the same country as an abusive practice. The logical consequence is for them to be excluded from European subsidies and to be subject to higher taxes and fines and to have to refund financing. The question is: is the corporate responsibility of companies included in their obligation to function as part of society or do they consider it acceptable to behave as competitors of the workers?
Mr President, I welcome many of the aims of the EU 2020 strategy: the focus on growth led by innovative businesses, on sustainable growth and on achieving high employment. However, to achieve this, the EU must not just talk the talk: we need to walk the walk.
For example, when undertaking the essential reforms of financial services, we must remember that innovative businesses and those employers need access to capital in global markets. Our Member States also need to access those global capital markets and, whilst all eyes are focused on the European Stabilisation Fund, and whether it has achieved any current reduction in the immediate volatility, fundamentally, long-term confidence will only be achieved if, as well as this ambitious growth, our deficits are brought under control and public finances themselves are seen to be sustainable.
Mr President, I believe that today's debate has shown and proved that Parliament can and should make a significant contribution to the development of the strategy. Because of my remit, I would like to thank Mr van Nistelrooij and Mr Cortés Lastra, in particular, for their reports. I thank also all those who have been intensively involved in this work because they will have a major say in the shaping of regional policy and because both reports have shown how important it is to consider all regions in Europe and that regional policy can and must be a policy for all regions, and that in future, it should be.
Both reports ultimately stress the positive impact of this measure. I would like to thank Mr Cortés Lastra, in particular, for this significant contribution and for pointing out what the Lisbon Strategy ultimately did deliver, despite all the criticism. It was, after all, not just the idea, but the subsequent implementation of the concept of earmarking that has made a significant impact here, especially in the fields of innovation and research.
Mrs Schroeder might consider this a bitter pill, but obviously you need to set a target. However, the regions that have local structures and individual project developers have had, and will have in future, the possibility of carrying out individual projects and achieving objectives under one general umbrella. Of course, we need points of emphasis and we need to set priorities, and that is the idea behind earmarking. However, we can achieve a great deal by using a bottom-up and a top-down approach at the same time.
In addition, the strategic report I recently presented on the reports of the 27 Member States concerning the state of implementation hitherto of the current programming period shows how sustainable and sensible earmarking actually has been, because EUR 63 billion of the EUR 93 billion allocated so far has been spent on Lisbon objectives, that is, for research, innovation, investment in training and, finally, on transport and infrastructure, in the broadest sense of those terms, as well.
Regional policy - and this was shown very clearly by the van Nistelrooij report - is a driving force behind innovation which is able to move things forward and to make and keep European society more globally competitive. It has been demonstrated that out of the more than 450 operational programmes, only 246 are focusing on research and innovation. This quite clearly shows that points of emphasis, such as research and development, are necessary and that that must remain the case.
For this reason, it was obvious in the current programming period that we should allocate just EUR 86 billion for this area, which is three times more than in the 2000-2006 period. However, we need to ensure better coordination of course, especially in the areas of research and innovation. There is no conflict between excellence, on the one hand, and a broad geographic spread, on the other. It must be our objective to promote brain circulation, not brain drain from some or many regions into a few. On the contrary, we need to ensure circulation of knowledge and of the people involved, particularly when it comes to research, innovation and development.
One of the major objectives should be, especially if we consider the next programming period, making a transition from a merely performance-based approach, which is to say, proper financial management, to a stronger result-targeted approach and perspective. That must be one of EU 2020's major steps forward in comparison with Lisbon, one which really enables us to break down European objectives into national, regional and, ultimately, local objectives and thereby make the strategies tangible, visible and comprehensible.
One final comment: my understanding of regional policy is that it is investment policy, and by that I mean investment in all regions. Finally, all regions can benefit from successful investments made in individual regions because, we have to keep remembering that two thirds of the European exports of each individual Member State are destined for the European Union, to the 26 other countries. That means that if these countries are doing well, the 27th Member State will do well too. That must be one of our objectives. If today we also talk about how to tackle the crisis, then restructuring the budget cannot be our only concern, because growth constitutes a very important factor as well. That alone will provide our successful exit from the crisis in the long term and regional policy can make a significant contribution to that.
Member of the Commission. - Mr President, there are five plus two questions put forward concerning economic governance and Europe 2020. I will do my best to answer in five minutes, and in order to do that, I will use English as opposed to my native language.
Honourable Members, the first question is on how the Commission intends to strengthen the monitoring of the broad economic policy guidelines and how the Commission intends to ensure an active role of the national parliaments and the European Parliament in the multilateral surveillance process.
In reply to this first question, I would like to refer to the Commission communication on Europe 2020, in which the Commission proposes that the European Parliament should play an important role, not only in its capacity as a colegislator, but also as a driving force for mobilising citizens and the national parliaments. The Commission also emphasises the importance of establishing a permanent dialogue between various levels of government, including national, regional and local authorities and national parliaments, as well as social partners and representatives of civil society.
The second question concerns the Stability and Growth Pact and the additional instruments the Commission may foresee to complement this pact. Here, I would like to refer to our communication on reinforcing economic policy coordination, which we adopted last week. In this communication the Commission set out proposals on reinforcing compliance with the Stability and Growth Pact and deeper fiscal policy coordination. Specifically, the Commission intends to make budgetary surveillance and policy coordination more forward-looking. In the euro area in particular, a more far-reaching approach to the assessment of budgetary policies seems justified, including a more pervasive review of the weaknesses of national budgetary plans ahead of their adoption. Furthermore, in order to provide the right incentives for Member States to tackle fiscal imbalances, the functioning of the excessive deficit procedure could be improved by speeding up the individual procedures, in particular, with regard to Member States in repeated breach of the pact. The Commission also proposes to reinforce the macro-economic prevention framework for euro area Member States by establishing a permanent crisis resolution framework. Under the proposed mechanism, the EU would be able to issue debt to finance emergency loans to a euro area member in distress.
The third question concerns the differences between two Commission papers: on the one hand, the communication on public finances in the EMU 2006 of June 2006 and, on the other hand, the 2008 EMU 10 report. The policy recommendations that we made in 2006 focused on the changes brought about by the reform of the Pact in 2005. The 2008 EMU 10 report is consistent with what was written at the time, for instance, on the relevance of long-term sustainability, on the need to set incentives in good times and on the positive role of national fiscal frameworks. At the same time, the lessons of more than 10 years of EMU and the recent impact of the crisis call for an updated but still consistent assessment. Last week's communication on reinforcing economic policy coordination focuses on making the pact more rigorous with regard to both its preventive and corrective arm. It also makes detailed proposals against the background of the new opportunities provided by the Lisbon Treaty.
We propose reinforcing the Stability and Growth Pact framework, both in its preventive and corrective dimensions; broadening the surveillance of macro-economic imbalances and competitiveness trends within the euro area; introducing a 'European semester' to strengthen ex ante integrated economic policy coordination; and, finally, working towards a robust and permanent crisis resolution mechanism for euro area Member States in fiscal distress.
The fourth question refers to the task force established by the European Council in March 2010 in order to improve economic governance in the Union. The Commission will cooperate constructively in the interest of the Union and in full respect of its right of initiative. Last week's communication already constitutes a significant contribution to the task force. The European Parliament, in this context, is obviously a very important stakeholder in the EU economic governance reform. Through its work and reports in the relevant committees - economic crisis committees in particular - Parliament is already providing valuable contributions to the deliberations of the task force.
The fifth and final question is about the trust that needs to be rebuilt in European banks and financial markets and in the European project in general. I will just sum this up very quickly, because it is a broad subject. I think there are three important issues to be underlined here: first, the importance of financial regulation to create a much safer financial system; second, to make the fiscal stability rules very clear, transparent and understandable for all; and, third, to restore the growth potential of Europe. That is why Europe 2020 plays an important role in this context as well. So these elements, in my view, are equally important in restoring trust in the European project.
This leads me to the two questions on the Europe 2020 strategy. In line with the conclusions of the Spring European Council, in particular, as regards the headline targets for the Europe 2020 strategy, the Commission has started working with the Member States on setting national targets to underpin the headline targets. To facilitate this work, the Employment Committee Indicators Group has produced two alternative technical approaches that show what each Member State would need to do to ensure the EU meets the 75% target in terms of employment levels.
During the last week of April and the first week of May, the Commission and the Presidency held a round of bilateral discussions to exchange initial ideas on potential national targets for the strategy. These discussions were very fruitful and allowed us to gain a first idea of where Member States stand and to understand the very peculiar economic circumstances that are a feature of each Member State. The bilateral meetings showed that most Member States strongly supported the headline targets and were ready to set ambitious national targets to meet the headline targets set by the Spring Council. Basing itself on the overall outcome of these meetings, the Commission will compile the results, which will then serve as an input for the various Council configurations in May and June. If there are discrepancies between the EU target and the sum of the national targets, we intend to continue the discussion with the Member States to see how national or EU-level action could bring the EU closer to the targets. The European Council has said that it will review the headline target in June on the basis of further work.
There is particular interest in an explanation on the poverty target, if you will allow me. The Spring Council asked the Commission to help the Member States to identify suitable indicators underpinning the EU headline target for social inclusion, in particular, through poverty reduction. After hearing the concerns of the various Member States, the Commission has presented a possible compromise proposal. The proposal is based on three main EU poverty indicators, namely: at risk of poverty; material deprivation; and the number of jobless households. Together, they reflect the multifaceted nature of poverty and the range of situations in the Member States. While a number of delegations have expressed support for the Commission proposal within the Social Protection Committee, some insist on including a labour market dimension in the EU target set. The Commission is actively exploring the possible solutions.
On governance, I wish to reassure you that we set great store by your role in the new strategy and by your input. President Barroso has made it clear that involving Parliament more closely in Europe 2020 is one of his main concerns for his second term. We are doing our best to make sure that Parliament has enough time to come to an opinion this year. I am personally fully committed to helping you in the process in every possible way. We need to have all the main EU institutions on board if the political ownership needed is to be there and the strategy is to succeed.
Concerning education and training, which is the subject of the second question on Europe 2020, I would just like to say the following. As early as the crisis recovery plan of November 2008, the Commission called on Member States to retain investment in education and training, and we will maintain this focus. In general, Member States have responded positively to the call to target the recovery measures at smart investment in resources of future growth. Many governments have neither reduced student support nor scaled back enrolment. On the contrary, many recovery packages have included measures to support wider participation in education, particularly in higher education. In spite of the crisis, education budgets announced for 2010 have remained constant or increased in many Member States. However, we do see signs of planned decreases in the education budgets of other countries.
We should bear in mind that some governments had already planned - and in some cases executed - general cuts in public budgets before the onset of the crisis. Many such cuts would affect education. Other Member States are exploring ways to diversify the sources of funding. The Commission will continue to watch this issue carefully. In some countries, financial constraints will only appear now. We will monitor general state budgets as well as the efficiency of investment.
At European level and within the existing multiannual financial framework, the Commission intends to prioritise action supporting the Europe 2020 objectives. Boosting economic recovery, investing in Europe's youth and building tomorrow's infrastructure are the priorities of the 2011 draft budget that the Commission recently adopted. Support for the 'Youth on the Move' flagship initiative means strengthening the 'lifelong learning' and 'youth in action' programmes as well as the 'Marie Curie' and 'Erasmus for Entrepreneurs' actions.
Let us not forget that we also intervene in this area through the Structural Funds. The European Social Fund, with a budget of EUR 76 billion over the 2007-2013 period, helps young people move from education to the world of work. It also helps people to return to education to renew and expand their skills. Around one third of the beneficiaries of the European Social Fund are young people. The Fund also allocates EUR 8.3 billion, which represents roughly 11% of its overall budget, to the reform of Member States' education and training systems.
All of this demonstrates that the Europe 2020 strategy reinforces the concept of the knowledge-based economy and that education and training are at the heart of this. We will make sure that we have the resources to reach our targets.
(MT) It is worrying that the economic crisis is going to give rise to long-term repercussions. As the population age increases, so will the Member States' challenge in guaranteeing sustainability in the area of social welfare. While I can understand that public spending needs to be diversified in order for Europe to fulfil its 2020 vision, I also believe that this spending needs to form part of national fiscal policy. The drop in birth rates and an ever-increasing ageing population call for a change in policy if we are to guarantee fiscal sustainability. In addition, the rise in pension demands and medical assistance must be kept in mind.
With regard to demographic change patterns, the European Union needs a motivational strategy for senior citizens in order to keep them in employment for a longer period of time. It is essential that we consider such strategies in light of the specific requirements among the various Member States. We cannot employ a one-size-fits-all policy. Each case merits individual attention. Consequently, it is fundamental that there are more employed persons on the labour market, and that we increase opportunities for high level employment. This will not only reduce the dependency on social services but will also ensure a higher number of contributors to these schemes.
On the subject of jobs and training, it is essential that the European Union focuses on active and inclusive employment, that is to say, exploiting the full potential of all those who can work, especially women, to promote the integration of those most alienated by the world of work and to supply them with all the necessary tools to help them succeed. Mr Commissioner, after having been in our respective posts for some weeks now, it is time to roll up our sleeves and get to work so that these objectives are reached, which will increase employment within the European Union.
(DA) Mr President, every day, thousands of jobs are lost in Europe, and the Europe 2020 strategy is intended to be the EU's answer to future challenges in this regard and to how we can maintain and strengthen our competitiveness so that we can create growth and more jobs. We need to choose the route we are going to take: whether we will compete on the basis of low wages and poor working conditions or whether we will compete on the basis of knowledge and skills, quality green jobs and decent conditions in the labour market.
In this regard, it is a little worrying to see the Commission's unbalanced focus on flexibility in the flexicurity model. That will not achieve anything. People need to be safe and secure in order to be flexible. There needs to be some form of support that people can live on if they lose their jobs. Further training needs to be provided so that people can move around the labour market to the best job opportunities. Investments are needed in the Member States, but they must be investments that pay off in the long term.
The Commission must do more to address social dumping. Anyone moving from one country to another for a job should work under the conditions applicable in their new country. The Commission must ensure that everyone is covered by the rules on migrant workers - by the rules applying at EU level - and the rules of the internal market must not take precedence over the rules governing workers' rights.
Mr President, I would just like to say that the debate this afternoon reflects Parliament's willingness, indeed insistence, on being fully engaged in this process. Given my limited time, I would just like to make three brief points. I support Commissioner Rehn's statement - and indeed Commissioner Andor's statement today - in regard to the scrutiny of Member State's budgets. At one point, it looked like the eurozone and the EU might not make it to 2020 as an entity. So to ensure that not only do we survive but thrive, it is crucial that Member States deliver on commitments and promises already made. Closing the stable door after the horse has bolted has always been a useless exercise.
Secondly, for the past 18 months, Member States and the EU have focused almost exclusively on the stabilisation of financial institutions. In fact, we have been consumed by it. While this is important, very many citizens have lost trust and are now feeling abandoned. They are looking for support from Member States and they are looking to the EU to put in place a framework that is conducive to job creation, to entrepreneurship and to the support of SMEs, but crucially, that framework must link growth in the economy with the creation of decent jobs and an improvement in the well-being of all citizens, especially those below the poverty line.
Finally, there is a major crisis in youth unemployment. A Commission document issued yesterday confirmed that youth unemployment in the EU stands at 20%, which is twice that forecast for overall unemployment. This crisis is every bit as real and as immediate as the economic crisis and, while I heard the Commissioner's comments on youth initiatives and I welcome them, there must be real coordination between, and strong influence on, Member States to translate those initiatives into concrete jobs.
(PL) The 2020 strategy contains ambitious objectives with which it is difficult to argue, but the objectives are defined as if the European Union were already wealthy, free from worries and thinking only about building a successful future. Meanwhile, we know there are many things to worry about and, above all, there are many differences between the level of development of the rich and poor countries and regions of Europe.
I note with astonishment that among the priorities of the strategy, there is no place for the development of agriculture, while we know, after all, that by 2050, the world has to increase its production of food by 70%, because there are more and more people in the world, and less and less land is being used for agricultural production. It is difficult to understand why the development of agriculture is not being treated as a priority in the strategy.
Agriculture means food security, agriculture means ecological security, and these things are so important for us and for future generations. I cannot imagine a responsible development strategy for the European Union which does not include concern for the development of European agriculture.
(EL) Mr President, before speaking about the 2020 strategy, an answer is needed, I believe, to certain points made earlier by one or two members about the position of the Greek centre-right party on the support mechanism for the Greek economy. We need to clarify certain points. Our party has never opposed the European support mechanism for Greece. Our party simply had a perception of the measures that should have been applied. The measures which are now being applied will certainly cause a deep recession and stagflation and the government decided on these measures itself, without any prior information or agreement with the other political parties in Greece and Greek society. The majority in government refused any prior agreement which might have resulted in broad and necessary political and social assent. I repeat, the New Democracy party did not oppose the European support mechanism of the European Union and the International Monetary Fund. We respect our partners' every last euro and we thank them for their support. That is why we responsibly supported a different, more effective policy mix. We support the need for strict financial discipline and a growth policy, so that Greece can break out of the vicious circle of deep recession and galloping inflation, with disastrous consequences for Greek society and the economy and, ultimately, a negative impact on Europe.
As regards our debate on the economic crisis and the 2020 strategy, I believe that the time has come for specific acts and tangible results. Enough talk. That is the point of my speech. Keep it simple. The euro is an historic success of European integration and we should defend and rescue it. That is why we need strong financial and economic governance because, without this 2020 strategy, it is at risk of failure and of following the precedent set by the Lisbon Strategy.
(The speaker agreed to take a blue card question under Rule 149(8))
(FR) Mr Koumoutsakos, you do have some cheek! I have just heard you talk about the Greek Government and how it did not bother to consult you, the various parties or civil society before implementing the measures. Although, I must say that the current Greek Government is not in any way responsible for the situation. It is a victim of speculators, who I will be criticising in a few moments, when I speak. Yet it is also my duty to highlight the responsibility of the previous government, which massaged the figures over many years, and the fact that your party was in power for at least two parliamentary terms. I therefore think that responsibility rests more with Greece and that political responsibility rests with your party. Do you have a reply to this question, Mr Koumoutsakos?
(EL) Sir, your speech is the result of poor information. The previous Greek Government took over an economy deeply in debt, very deeply in debt, an economy on rotten foundations, and these problems, chronic problems, deeply rooted over 30 years, were highlighted and dramatised by the huge international economic crisis.
Of course, mistakes were made by the previous government, but much bigger mistakes have been made, either due to weakness or due to a lack of courage, by the present government, which was at least five months late taking the measures needed to contain the situation, and thus the deficit crisis, which exists in every country, as you know full well, became a borrowing crisis.
That is how we arrived at today's drastic situation. This is the answer which I am giving you with a view to our engaging in self-criticism; but this is where the ancient saying 'let he who is without sin cast the first stone' applies.
(MT) Mr President, never more than today has the importance of long-term sustainability of public finances been pushed to the forefront in such a dramatic manner. It is easy and natural to say 'we warned you not to let your deficits and debts spiral out of control' and we have every reason to. However, now that many Member States of the European Union, including those in the euro area, have come to this unsustainable situation, we cannot simply reverse the situation and try to do so in as short a time as possible while ignoring the serious economic environment we find ourselves in.
This is not an appeal to postpone our actions in the field of public finances. I am not implying anything of the sort. However, to demand the implementation of austerity programmes unscrupulously within European Union countries would mean condemning the entire European region to a long period of slow economic growth, if not worse. We cannot afford to curb demand, even in countries which boast surpluses, both on an internal and external level, and which have the means to spend more and not less.
We must help the weaker European Union countries to stimulate their economies through exports and therefore help to stimulate job growth prospects. Let us not be dogmatic. This situation requires that we act intelligently. It also necessitates an element of flexibility in many sectors, not least in economic policy.
Mr President, we have quite rightly heard a lot about economic recovery in the Commission's proposal for the EU 2020 strategy but not enough, in my opinion, about poverty, and that is why I was delighted that you mentioned poverty reduction in your speech.
We have to remember that the most vulnerable in society suffer in any economic recession more than anyone else, and that is why we have to put in place mechanisms to protect them. For instance, I would like to see a target of a 25% reduction of EU citizens living in poverty, as well as ensuring that those who are currently excluded from the labour market can gain access to good-quality work, and that, at the same time, we have targets to eradicate undeclared work.
We must also make sure that Member States invest in social security and social protection systems as well as guaranteeing access to rights, resources and universal services. I would also like to see an EU-wide target to end street homelessness by 2015 by Member States, and to develop integrated homelessness strategies.
In all these areas, not only should Parliament be consulted more - and I was pleased that you did mention that - but NGOs working in the field as well. As far as the open method of coordination is concerned in the social field, it needs to be strengthened. We all know it has not worked as well as it could have done, but I believe it can work well in the future if the right mechanisms are put into place - but only if those mechanisms are put into place.
(PL) The strategy is being adopted at the worst possible moment, when industrial production in Europe has fallen to the level of the 1990s and the gross domestic product of the European Union fell last year by 4%. However, it is not the timing which is worst here. The worst thing is that as many as four of the five priorities which have been presented to us as the main draught horses of European development are hard to treat as European measures, specifically employment, research and development, education and combating poverty. Basically, there is nothing supranational about these issues. They are matters for which individual countries are responsible. It can be said that only climate policy is an area in which we can take a certain amount of action at European level. The others, quite frankly, are matters for individual Member States.
(FR) Mr President, the 2020 strategy ought to incorporate opinions on the economic crisis and propose a new form of governance rather than try to mend the current failing system.
First of all, let us get rid of some false ideas, particularly those concerning Greece. This is not a Greek crisis. Greece and its population are the victims today of a predatory economic and financial system, a system which has seen the G20 countries fork out, all in all, several thousands of billions of dollars in a few days in order to save the banks, but which leaves Greece in agony for several months.
International summits are now ignored; what will be, will be. Finally, finance was going to be regulated and Europe had its endless discussions, but the vultures have not gone away. So now what is everybody saying? That the market must be reassured. Who is the market, though? Speculators, whom we must appease as if they were demigods and to whom we must make offerings so that we can beg them for mercy.
How much longer do people have to endure this cynical approach? How much longer do we have to live under the illusion of a market which gives financiers more than they deserve but which impoverishes the people? We cannot allow the terrorism of financial markets to bring whole countries to their knees.
A counterfeiter runs a huge risk because he is attacking an element of a State's sovereignty: its currency. However, when a trader speculates on a country's debt, he does not risk a thing. When will the white-collar criminals of high finance be properly punished? Speculators who greedily feed off the public should be outlawed; the casino banks that gamble with the lives and futures of citizens should be abolished; and the EU should be required to properly supervise financial markets, rather than attack public services.
Ladies and gentlemen, to finish, I think that they have been playing this joke on us long enough. We can hold an extraordinary summit every Friday and release billions, but if we do not tackle the roots of the wrongdoing, one of these Fridays, we will end up announcing that the EU is bankrupt.
(BG) Mr President, the European Cohesion policy has demonstrated its vital role over the years and has become a key policy for the Community. It provides European citizens with a visible, quantifiable indicator of solidarity. Its role is also recognised through its inclusion among the objectives of the Treaty of Lisbon. All of this earns its rightful place in the Europe 2020 strategy.
In the draft strategy, this policy was not given its necessary place. This is why I highly rate the report on including the Cohesion policy among the objectives to be achieved by the Treaty of Lisbon and the 2020 strategy, which provides invaluable guidelines. We also need a strong Cohesion policy at the moment when the economic crisis is reducing the number of jobs and weakening our competitiveness and in the future too, so that we can confirm the European Union as being a strong global player.
Reliable benchmarks are needed for indicating the effectiveness and efficiency of the resources invested in this policy. As it states in the report, an assessment is required of the impact of the Cohesion policy's expenditure on regional development, based on specific indicators. In order to determine evaluation indicators, the Commission should consider and propose a clear definition of the concept of 'territorial cohesion' because this is precisely what appears in the Treaty of Lisbon. Objective, precise evaluation criteria can only be established after considering the definition of the actual concept. This will provide a concrete basis for the policy, as well as for institutions and citizens.
(HU) Mr President, ladies and gentlemen, first of all, I would like to express my appreciation to the rapporteurs for their outstanding work and to thank the Commissioners for their significant, valuable reflections.
A few years ago, a good friend and mentor told me that throughout life, you will always come up against situations where you are either part of the problem or part of the solution. In my view, the EU 2020 strategy is, at the moment, still much more a part of the problem than of the solution. I believe that it is our shared responsibility to make this strategy much more a part of the solution. Allow me to stop for a moment and ask you kindly to consider that the strategy's very name is problematic. In the vast majority of the European Union's languages, the name EU 2020 strategy has no meaning whatsoever. It is hard to imagine that a community of more than 500 million citizens could identify with a strategy, based on a notion providing a recipe for resolving the problems in their personal lives whose name is so intangible and distant from the realities of their personal lives. This name may be very meaningful when discussed by marketing specialists. However, we are not talking about marketing specialists here, but about ordinary Europeans.
There is another wise Hungarian saying: he who grabs a lot takes little. In my judgment, the strategy - which is still part of the problem - grabs a lot and takes little. The best thing would perhaps be for it to deal with the most important question. In this regard, let me point out that, in my view, what we need to do is to strengthen regional development. Strengthening regional development involves investment, growth and job creation, and I think that the most serious problem facing people today is that they need jobs and more jobs. These are the points I wish to offer for your consideration.
(IT) Mr President, ladies and gentlemen, the launch of the European Union 2020 strategy effectively marks the end of the previous Lisbon Strategy phase and it will have to tackle the negative structural effects that the financial, economic and social crisis has produced and is continuing to produce.
I believe that if the 2020 strategy is to be effective, it must focus on two key aspects, the first being a system for evaluating progress which factors in the use of the carrot and stick mechanism; the second being a vigorous policy of investing in infrastructure, in addition, of course, to tools for regulating the financial system and policies aimed at restoring social dialogue and cohesion.
Infrastructures are the cornerstone of the relaunch of innovation policy in industry, SMEs, manufacturing consortiums or research institutes and in the relationship between these and universities and local institutions. The van Nistelrooij report should therefore be warmly welcomed since, in addition to providing an in-depth picture of the work that has been done to date in the Member States, it starts to deal with the question of criteria for harmonisation of financial instruments and operational plans aimed at innovation.
The harmonisation of rules, procedures and administrative practices for the management of EU projects and the simplification and streamlining of procedures are the solutions that the stakeholders on the ground and citizens have been asking us for for a long time. I believe that on this point, Europe can and must do much to promote growth, development and employment.
Mr President, as we seek to solve the financial and economic crisis, I would like to point out an essential deficit: that of knowledge. I regret to say that Europe is becoming a more stupid continent every day, even though knowledge is our most fruitful and rich resource. Investing in it bears no risk.
The young generation of Europeans pays the price of the crisis, however, as youth unemployment grows and education and innovation budgets are frozen or cut. We have to cut budgets, but let us do so with a 21st century attitude, because where is half of the EU budget going now? To agriculture! It should go to the young generation, and their development. Not just a traditional education but one that focuses on e-skills and entrepreneurship for example.
We know that the higher one's education is, the lower the chances of losing a job. Yet Member States are not meeting the necessary commitment in fostering an ambitious knowledge economy. Europe thus punishes the next generation of Europeans by not allowing them to develop their talents and ambitions to their full capacity, and it allows China, India and the United States to become more attractive places for talent, research, creativity and innovation.
Short-term measures will have a high long-term cost. Entrepreneurship, excellence and a sustainable future of the European economy can only be fostered if we are willing to invest in knowledge, because whoever thinks knowledge is expensive does not know what stupidity costs.
Today, Commissioner Kroes presented her vision for Europe's digital agenda, one of the EU 2020 flagship programmes. It is an ambitious yet concrete strategy which seeks to make Europe's digital market stronger in a global economy as well as connecting many Europeans to an open Internet.
I believe we need to take more smart decisions now and make sure the current crisis does not become a mortgage to the youth and the young generation charging an interest that they can never pay back.
Does the Commission support a coordinated approach, moving away from the intergovernmental procedure in decision making and giving a stronger role to the Commission and Parliament to ensure that Member States fulfil their commitments?
(DE) Mr President, the Lisbon Strategy did not have any sustainable success. Why not? Member States, social partners and large parts of civil society were too little involved and so they had no sense of shared responsibility. The EU 2020 strategy can be different. It could be a success, Commissioner, if it also deals with those who are excluded, who are losing out and who often do not have a lobby.
In the EU, not even two thirds of those who are capable of work are in work. Only just under a half of all older workers have a job. Eighty million Europeans are insufficiently qualified and have increasingly fewer opportunities in the labour market. This is a situation we cannot accept. However, a genuine future strategy needs a social orientation. Qualitative growth in the economy and employment on the one hand must be reconciled with social equality and with sustainability. Commissioner Andor, we are both working on that.
What does this mean in concrete terms? The social security systems of Member States must be adapted to democratic change. Through exchange of best practice throughout Europe, we could make our contribution to that and we could learn from and with each other. The European Social Fund - one of your hobby horses - must be adapted to the new challenges, so that we can be even more efficient on the ground. The European Globalisation Fund is so constructed that those at risk of unemployment are able to find their feet. Our society must be integrative and integrate young people, for example, through appropriate education and training, so that they can develop professionally and personally.
Despite all the necessary consolidation of national budgets - which is exactly what we are going through and debated this morning - there is one thing we must not seek to save money on: investment in our citizens - in economic, sustainable and social terms. The EU 2020 strategy will rise and fall with these three pillars.
(DE) Mr President, Mr Mann, I hope you are in regular contact with your Chancellor, if you see things in the same way that I do.
The EU 2020 strategy is a real opportunity to make Europe more social and we need that opportunity at this very moment when many hostile words are directed at Europe and when it has distanced itself from the people. We absolutely need to offer something positive to our citizens that will offset that situation. When it comes to growth and employment, we should stop putting people's interests behind those of business. Indeed, that must be the key objective of the EU 2020 strategy because Europe needs social progress.
I already pointed that out last Monday at the committee debate on employment policy guidelines: we must not lose sight of the goal of full employment, but we cannot have full employment at all costs because we need good jobs. We always say we need jobs, but what matters to me is that these jobs are good, that there is social security, that people do not have to receive subsidies and that they can actually make a living from these jobs.
The ever more precarious nature of working life, the increasing income inequality and also growing poverty - which many speakers have talked about today - must finally be brought to an end with the EU 2020 strategy. We need a more active labour market policy and one which covers many areas. Finally, people expect more specific answers, very specific answers, in fact, and not an umpteenth strategy!
(PL) The economic crisis which has hit our continent has focused our attention - and rightly so - on rescuing the economies of Member States and building a common European mechanism to give protection against economic collapse. It is understandable that, today, the attention of Europeans is focused on increasing the speed of development and on job creation, but we cannot, when building a strategy for the European Union, restrict ourselves for many years just to economic debate. The European Union must not behave as if it were only an efficient businessman who is building the economic success of his firm.
The Europe 2020 strategy should contain significant reference to the role of culture in achieving the social and economic objectives which have been set. After all, these priorities are going to influence distribution of the future budget, so we should maintain the possibility of financing such areas as development of cultural infrastructure and protection of cultural heritage as part of the European Regional Development Fund. In the European Union's 2020 strategy, we should emphasise the significant influence of culture on social and economic development in the Union, for after all, it is intellectual capital and the creative industries which have brought Europe renown. It is this sector in which we can build competitiveness in relation to other parts of the world. Creativity requires stimulation and development from the earliest years of life. Only then will we be able to count on its turning to a significant degree into innovation, including in fields of modern technology, in the European Union.
Culture must not be neglected in European policy. We must not dismiss all proposals to increase its role in European Union policy simply by saying that it is a competence of the Member States. Europe, today, is proud of projects such as the European Capital of Culture, but this is a project which was created by European cities, and it is these cities which bear the main burden of this spectacular programme.
I expect, therefore, greater determination from the European Commission to ensure that the final version of the 2020 strategy includes culture.
(IT) Mr President, Commissioner, ladies and gentlemen, 10 years since the introduction of the Lisbon Strategy and on the eve of the Europe 2020 strategy, in the middle of a full economic, social and employment crisis, we know that we cannot come out of this crisis, nor lay the foundations for new and sustainable growth and a new social cohesion, as you have said, unless we strengthen the mechanisms and instruments that the European Union has at its disposal to sustain investment in the knowledge triangle: education, training and research.
Just now, Commissioner, you confirmed that as regards this objective, some European governments are performing well, others a little less so. In order not to fall within the limits revealed by the Lisbon Strategy, I believe that in this area, the Commission has to strengthen the open method of coordination with Member States, provide incentives and penalties in the European Social Fund and monitor the results.
I do not consider it to be consistent for governments, as the Italian Government has done, to cut EUR 8 billion in three years from education and the universities, without reinvesting the savings in these areas, especially as we have a 19% early school leaving rate and 25% youth unemployment.
In conclusion, do you not consider it opportune to strengthen the legal powers in Directive 2005/36/EC to facilitate the mutual recognition of professional qualifications among Member States? According to Professor Monti's report, currently, less than 3% of European workers in fact work in another Member State, and one of the reasons seems to be precisely this difficult issue of mutual recognition of qualifications.
(IT) Mr President, ladies and gentlemen, I too have an observation to make on what happened in the last decade, 2000-2010, as far as Lisbon is concerned. It is true that many of us, given also what happened until 2008-2009, viewed the results obtained with less than complete satisfaction. Nevertheless, it is undoubtedly the case that that decade gave rise to hopes and aspirations, and that much was done to achieve the objectives that had been set, particularly in the area of employment.
Today, we find ourselves at the beginning of a new, more problematic, more difficult decade, and as regards the proposals that have been presented to us so far, I partly agree with them, although when reading them thoroughly, I still see too many shortcomings. I would dwell at length on what are the guiding principles of this proposal, but I shall limit myself to considering growth and employment.
More jobs, more economic growth: this is the target that we must set ourselves, taking into account that we do so in a situation of excessive levels of public debt, of low structural growth, and of high rates of unemployment. Hence, the targets that we set ourselves are too ambitious and, at times, too inflexible. So, perhaps with a little less ambition and a little more flexibility, the growth and employment targets will be achievable.
Mr President, while Commissioner Reding confirmed, and President Barroso reconfirmed in his letter today, that the Women's Charter commits the Commission to promoting and ensuring gender equality and women's rights in all policy fields, I am disappointed that this has not been put into practice for the EU 2020 strategy. Should we not be more ambitious than we were for the Lisbon Strategy? Ignoring 52% of the available skills, knowledge and workforce of Europe for any sector or any level would be a serious loss.
If Europe wants to exploit all its potential and get out of the crisis, we need to ensure that the women's employment rate is raised to at least 70% - to be shown through specific gender statistics. We also need specific targets so that we can measure the commitment of each Member State to gender equality, and make improvements thereto.
How? We need to decrease the gender pay gap by 10% in each Member State. We need to revalue the predominantly female health sector by increasing wages and improving conditions, as well as the availability of the services, as it is an increasingly important sector for our ageing society.
We need to increase the numbers of women in decision-making bodies such as managerial and executive board positions based on a Norwegian 40% quota model. We need to increase the possibilities available for women in research and development and innovation, and train them in new green jobs.
Member States cannot neglect to expand, improve and implement the Barcelona targets in all Member States. We need the true commitment of the European Union and all Member States by involving all people when working towards a smart, green progressive society. I am convinced that our Commissioner, Mr Andor, is going to do it.
(PL) Discussion about the Europe 2020 strategy must take account of the experience of the previous strategy. We all know the failures of that strategy were caused, firstly, by basing the strategy on the responsibility of individual Member States in the open method of coordination, and the successes came, among other things, from 'Lisbonisation' or the inclusion of certain of the Lisbon objectives in Cohesion policy.
In relation to this, we have to ask how to approach the new strategy. It now seems absolutely crucial, firstly, to show clearly that we are dealing with 'treaty' policies, which are not policies prepared for the purposes of a strategy, but operate over a longer time scale, such as Cohesion policy. This means we need to use individual policies to put the strategy into effect, but the strategy, as previous experience shows, will only be successful if individual policies are integrated with each other. All measures which separate individual policies, split up funds and divide roles will end in the same failure as the last strategy. Therefore, we need to combine, integrate and produce actions associated with synergy.
(FI) Mr President, the indebtedness of national economies and an ageing population together constitute a real time bomb for Europe. We know that, for example, the incidence of agerelated illnesses, such as Alzheimer's disease, will double over the next ten years. That will mean a huge burden on national economies. We should not, however, make a mystery out of debt. As I recall, Ceaucşescu's Romania was a country without debt, as is North Korea. There is also 'smart productive debt' - intelligent debt if that debt is invested in people. In this respect, the elimination of poverty, for example, is a very lucrative investment for society, as is reducing youth unemployment.
What I am quite rightly afraid of at present, while the Member States start to reduce their deficits, is where the cuts are to be made. Will they be in education, the employment of older people, the employment of the disabled, or what? That will not be smart or intelligent. That is why this EU 2020 strategy is a very important document, and I am one of those who say more Europe and not less Europe. More Europe means something like root canal treatment: Member States will be obliged to accomplish the targets that are set out in this EU 2020 strategy.
(DE) Mr President, Commissioner, ladies and gentlemen, the Europe 2020 strategy - to be honest, I do not feel like discussing the Europe 2020 strategy at all. Ten years ago, we adopted a strategy, the Lisbon Strategy. When you now look back at this past decade, the results are limited, if I may put it in those modest terms.
I think that we should currently be focusing on what really matters to people at home in our Member States, rather than making the same mistake again. They are wondering whether we will be able to ensure the stability of our currency. Will there be inflation? What lessons do we need to learn from the developments over the last two years, from the financial and economic crisis, and now from the currency crisis? Are we really taking to task the players in the financial markets who have contributed to the crisis?
I would emphatically call on the Commission, first and foremost, to take steps to ensure rapid financial market regulation and progress in Europe in order to prevent, as has been the case in recent years, money being sent around the globe five times in the same day and many people making a profit on this while losses are being nationalised. I would ask the Commission to demand that Member States exercise strict budgetary discipline and implement appropriate rules. I would also ask for the earliest possible tightening of the Stability and Growth Pact.
This is where we should be focusing our efforts. I urge the Commission to take requisite measures, but not as before, off its own bat or by discussing them thoroughly with Member States. Instead, it should finally take Parliament seriously as an equal legislator alongside the 27 Members States.
(EL) I agree with the previous speaker; the Stability Pact needs to be applied. However, a number of other things need to be applied before the Stability Pact. The decision makers in the European Union need to have quick reflexes, to act when needed, because if Mrs Merkel had decided in time and if the European Union had taken the measures it needed to take, we would have saved a lot of money for the citizens of Europe.
In order for the European Union to be strong economically and to count globally, it needs its citizens. The citizens must be healthy and educated and must have work. The European Union needs to bear this in mind when planning for 2020, when planning for the single market. The single market must be centred on the citizen and must be a single market with a human face.
(LV) Thank you, Mr President. I have a dog at home. Recently, my dog took a sausage from the table and ate it. The question is - who is to blame for the fact that the dog ate the sausage? Is the dog to blame, for doing what is natural to it? Or rather, am I to blame for not clearing away the sausage and putting it back in the refrigerator after I had finished my meal?
On the global financial markets, the value of the euro keeps falling every day. Who is to blame for this? Many fellow Members say that the speculators are to blame, that the market is to blame, for attacking the euro and depreciating its value. Ladies and gentlemen, I offer you the suggestion that, perhaps, the market is not to blame. Rather, it is the market that has pinpointed the underlying fault, the underlying cause. The underlying cause for our difficulties today is quite simple - European countries have been living beyond their means far too long, spending vastly more than they are able to earn. The markets react to this in the same way that my dog reacted to the smell of the sausage that I had left on the table. A year and a half ago, Latvia experienced a crisis similar to the crisis that we are now experiencing in the rest of Europe; namely, the financial markets attacked our currency and had lost all confidence in it. Instead of complaining about this situation, we corrected our fundamental indicators, we repaired and collected our public finances. In my view, if we wish the Europe 2020 strategy to be meaningful, we must have as our first and most important priority the necessity for European countries to control their public spending, for their income to match their outgoings. This would restore confidence, ease the crisis and restore calm to the financial markets. Thank you.
Mr President, today we are discussing, among others, two excellent reports by Ricardo Cortés Lastra and Lambert van Nistelrooij. These both demonstrate in a clear fashion the important contribution of Cohesion policy in achieving the goals of competitiveness and employment and the significant role in promoting innovation and growth that the knowledge economy plays.
The EU 2020 strategy is, on several counts, similar to the Lisbon Strategy, but tries to improve on focusing on and narrowing down the objectives. There is, however, one area - a quite significant one - that still remains unclear, namely the delivery mechanism. It is left to the Member States and peer review supported by monitoring by the Commission.
It seems to me that we have not learned our lesson from the experience of the weak delivery of the Lisbon Strategy. I urge the Commission to come up with proposals which will ensure a stronger delivery mechanism for the EU 2020 strategy to make sure that all its targets will be met with action and not just words.
(EL) The Lisbon Strategy set high targets, but Europe did not manage to implement them. We are moving towards a new strategy for the next decade, to be true, and in an exceptionally difficult and unfortunate environment. We all agree that the priority and the emphasis on the development triangle 'education, research, innovation' is the best investment if we are to get out of the crisis and it allows us to be optimistic about the future of Europe.
It is important to emphasise that this strategy must be implemented in an environment of solidarity, in an environment of close cooperation between the Member States. At this point, I would clarify, for the avoidance of all misunderstanding, that the support mechanism for Greece, despite any delays, demonstrates this solidarity and you should be in no doubt as to the fact that we recognise it.
In the New Democracy, in our centre-right party in Greece, we made it clear that we respect the money of the other European peoples being put into the support mechanism. However, together with the sacrifices required, and which must be divided fairly, and on this point we were critical of certain measures, together with the spending cuts required in order to reduce the debt and to reduce the deficit, growth initiatives which will take the country out of recession are also needed, initiatives which we have not seen to date. That is the only way we, too, in Greece shall be able to approach the ambitious targets of the 2020 strategy, which is the only way we shall come out of the crisis stronger.
(The speaker agreed to reply IN DUE COURSE to a blue card question under Rule 149(8))
Mr President, I have seen for myself how important Cohesion policy is for Wales and I, therefore, welcome the Lastra report on Cohesion policy and Europe 2020. There are many projects right across Wales that are benefiting individuals and communities. So, I have no doubt that structural funds can help deliver the 2020 goals. However, I would like to make the following points.
The 2020 strategy, the fifth cohesion report and the budget must all be aligned. In future, structural funds should be properly financed, the structural funds should not be renationalised and the transitional status should be made available to those regions that fall out of convergent status.
If we can achieve all these things, I certainly believe that the Cohesion policy can help us deliver 2020. It would also make the EU 2020 strategy relevant to individuals and citizens right across Europe.
(EL) I should like to take this opportunity, following the position taken by my close fellow Greek member, Mr Papanikolaou, from the Group of the European People's Party (Christian Democrats), to make the following clarification, which I consider extremely important in these times of crisis, especially for Greece:
Greece is not taking money from other nations. The Member States of the European Union borrow at a lower rate of interest and lend, give money to the mechanism and, via it to Greece, at a higher rate of interest. We are not taking money from other nations.
(EL) You are absolutely right Mrs Rapti. Of course, Greece's borrowing requirements would be smaller and Greece would be able to raise money more easily on the markets, had there not been such a delay, six months now, on the part of the present Greek Government.
(DE) Mr President, Commissioner, ladies and gentlemen, Mrs Niebler has already said a great deal that very much concerns me too. I am greatly concerned about our future together in the EU. I cannot just move on to the agenda without mentioning the crisis.
One of our major objectives, the euro and its high monetary stability, is at risk of total collapse. Prosperity and jobs are not feasible without a secure monetary value. We are talking about Europe 2020, but we do not even know what Europe will look like in 2011. We are debating meat glued together with thrombin and we are debating driving times for self-employed drivers, as if the major problems of the Union will solve themselves.
We need to send out strong and rapid signals about regulating, organising and improving the deficits in both state budgets and in the banking sector. Let me give you a couple of examples: we need clear definitions and harsh penalties for deficit offenders, such as withdrawing funding. We need clear rules for banks, such as banning credit default swaps or requirements for insurance and depositing these against corresponding nominal values. Let me also add a sentence from a famous German mayor who was chair of the German Association of Cities and Towns for many years: He who does not spend money he does not have is a long way from being a saver!
(DE) Mr President, I would like to come back to the report by Mr Cortés Lastra, which I think is a very good report. Indeed, the Cohesion policy is actually the best instrument for mobilising investment in growth and employment. However, I would like to highlight again the importance of towns and cities here, because they will play a key role in achieving the objectives of the EU 2020 strategy.
Four out of five Europeans live in urban areas. Towns and cities are the driving force of economic growth in Europe. At the same time, they are experiencing many problems particularly acutely. Key words here are social integration, the environment and transport, for example, but also demographic change. Therefore, towns and cities have a particular role when it comes to actually improving the living conditions of citizens.
In addition, Europe's towns and cities are key players in the fields of innovation, research and education, and therefore play a fundamental role in the implementation of the Lisbon Strategy and the EU 2020 strategy. All of this should be taken into account during the implementation of these strategies and during the shaping of the future course of the Cohesion policy.
(IT) Mr President, ladies and gentlemen, the last two years have left millions of unemployed people in their wake, have been the cause of further national debt that will remain for many years still, and have put renewed pressure on and new tears in our social cohesion.
We must react in a timely and incisive manner, and, in order to avoid making the errors of judgment that the Lisbon Strategy succumbed to, Europe 2020 must be extremely realistic in its objectives and balanced in the goals it sets itself. Three of these seem to me, Commissioner, to be priorities. The first is certainly a stable currency and stable national budgets, which, however, must not be divorced from development and economic growth. We need investment in research and innovation to make our industries ever more competitive and our products of the highest quality. We must support SMEs and new industries, such as IT and sustainable energy and, of course, our infrastructure. Let us raise the overall level of education, yes, but chiefly we must mould training to the needs of the labour market and production. It is a paradox that businesses are still demanding specialisms that the market is in no position to offer. It is clear that every target should be related to the national context, but within the framework of a broader European strategy.
I shall conclude by saying that the Greek crisis and the economic and employment crisis in the whole of Europe testify to the fact that in order to safeguard social cohesion, development and stable national budgets, we need strong and solid economic governance at the European level, to enable European institutions, including Parliament, to take effective and preventive action.
(FR) Mr President, ladies and gentlemen, we are all agreed on the major objectives of the EU 2020 strategy and, if we are all agreed on its objectives, we should now provide ourselves with the means to implement them. These means include, for example, the establishment of an EU economic government.
In order for these fine words and major objectives to become realities and this time avoid what I would call a kind of collective disenchantment with the Lisbon Strategy, it is essential that we provide ourselves with the resources necessary to take action. This is also why I fully support the Commission's proposal to have the national budgets inspected in advance by the EU, with the proviso, however, that the national parliaments and the European Parliament are involved in these inspection arrangements.
However, I should like to speak in more detail about the crisis and young people. I think that young people have been the main victims of this crisis, and that we must take advantage of the opportunity provided to us to put young people back at the heart of this Europe 2020 strategy.
Firstly, the EU 2020 strategy must be an inclusive strategy. Mobility, which is the concrete expression of the concept of free movement within the EU, must become a real possibility for all young people, not only for young students. That is why I hope the Commission will support my proposal for an extension to the European mobility programmes for young apprentices.
Furthermore, I also believe that this strategy must promote the upskilling of young people so as to eliminate the curse of unemployment among the young, because we all know that the transition from a learning environment to a first job is one of the major challenges faced by young people. The way to make progress in this area is to enhance their skills, for example, by channelling EU funds more effectively towards policies for young people.
Finally, all young Europeans need to be given mobility opportunities and upskilled because what we need, above all else, is an innovative young generation. It is young people who, today, will create the growth and innovation of tomorrow. This is why I do not want young people to be left out of this Europe 2020 strategy.
(ES) Mr President, we approved the Lisbon Agenda with its very ambitious objectives in 2000. Some of these have been met, but a lot of them have not. There is no doubt that the regional funds contributed to the Lisbon Strategy.
Ten years on, we find ourselves shaken by the worst economic crisis we can remember. I believe that this crisis has served to enable us to identify, in this new Europe 2020 strategy, where we went wrong, as well as enable us to improve so as to achieve better results.
Firstly, we have learned that coordination between all governance levels is essential, as is clearly stated in Mr Cortés Lastra's report. We have also learned that the contribution of regional funds is essential to meeting the objectives we are proposing.
We believe that the combination of specific actions at all levels - European Union, national, regional and local authorities - is an absolute necessity. If we work together, we will be much stronger. It is also important that a Cohesion policy covering economic, social and territorial aspects be incorporated into the Europe 2020 strategy.
I would also like to make an observation as regards the Cohesion policy issue here, namely that the bureaucratic procedures should be much more flexible and efficient. Furthermore, in the disability sector, that difference will have to be taken into account in some way.
Finally, I would like to underline the important role to be played by European regions and towns and cities, and especially, the need to pay more attention to those areas with special needs, such as mountain areas, coastal areas and islands.
In short, if we want to be successful, we have to be able to count on the European regions, the towns and the cities and on a reformed Cohesion policy in line with the new situation.
(RO) Europe 2020 must be a Europe for its citizens and meet their needs. This is the approach which I consider must form the basis of this strategy. It is important that, within the new European framework, we continue with the course of action promoting development and the objectives already set, which must be monitored for tangible results so as to achieve a positive impact. I am referring here specifically to investments in any kind of infrastructure, enabling us to become much more competitive from an economic perspective.
We need to continue to pursue economic, social and territorial cohesion policies in order to narrow the disparities between regions and establish a platform for balanced economic development, as is also stipulated in the Treaty of Lisbon.
Europe 2020 must be a Europe of global action which can be achieved if the European Union has a common level of development which enhances the ability of local and regional players to respond to the global challenges.
Europe 2020 is a Europe where regions develop according to their specific potential and use the regional aspect of research, development and innovation for promoting economic development and increasing employment.
(DE) Mr President, when we talk about Europe 2020, then we are, first and foremost, talking about the future of our continent: Where do we want to go? What sort of life will our citizens be able to live here?
What we need to do first, in my view, is to analyse the actual situation so that we can find the right tools to achieve these objectives. It is also important to make a distinction between cause and effect. What really are the major issues we face today? I think one of them is certainly the ageing of our European societies. So far, we have unfortunately failed to make Europe attractive enough for people to even start families and have children. That means that we will face a major pressure on public budgets in future, because our pension systems are at risk of being underfunded.
Secondly, we already have high government deficits. According to Keynes's classical teaching, we have spent a lot of money in this crisis. Now it is time to save. However, that also means of course that our currency will come under pressure. We can see signs of that in the current Greek crisis and, here, we are all facing the problem of actually having failed to make our economy competitive enough to generate economic growth so that we are able to address these high government deficits.
Here in Europe, we have rules governing these areas, like the Stability and Growth Pact, but unfortunately, no one is sticking to them. This is one of the main problems. We are creating new rules, but I think that it would sometimes be much better to apply our existing rules so they can really achieve their full effect. I therefore urge the Commission, in particular, to create a climate of stringency, so that we can achieve these agreed objectives.
(DE) Mr President, Commissioner, ladies and gentlemen, I would like to pick up on what Mr Seeber has already said. If we really want to successfully carry off the objectives of the 2020 agenda, we first need to attend to the job in hand.
We need strong financial market regulation, regulation that really will be better at supervising and regulating future conduct in these areas. However, we must also put our own houses in order, and that means ensuring that we have better controls in place for how effectively money from relevant structural funds is spent and in what ways we should support further development. We also need to involve local and regional authorities more in our structures and planning because, ultimately, they are the ones who have to implement tasks on the ground, and make it clear which tasks need to be fulfilled if we are to achieve the objectives we have quite rightly set for ourselves. However, setting objectives without robustly and consistently addressing the status quo and the tasks to be completed and without analysing what needs to be done now makes little sense in my view.
As Mr Ulmer said earlier on, we have moved on to the agenda and we are debating the day-to-day business of this House, food safety and so on, without really being aware of what priority issues we need to resolve. That has to be our starting point. We first need to focus on bringing our financial situation under control and ensuring that everyone adheres to these rules. We must also ensure that Parliament and, in particular, the Commission apply the control mechanisms that have been available to them in the past more stringently in the future and we must have a greater say in what is happening in some Member States.
(GA) Mr President, I am proud to say a few words in relation to this debate about the 2020 strategy and here are the points I would like to make.
I must say it is disappointing and sometimes depressing to hear speaker after speaker here in Strasbourg and in Brussels talk about the failure of the Lisbon Strategy. It was not all a failure and if it were, I do not think 67% of the Irish people would have voted in favour of the Treaty of Lisbon last October. There have been many benefits for all to see, in particular at regional level, as the Commissioner pointed out. However, there are a number of areas which I would be concerned about.
Firstly, where does the six-month rotating presidency fit into this? I see each country coming in here outlining their priorities for the six months rather than where they fit into the overall targets set down annually for the 10 years. I think that is a very important point; no football team changes its manager every six months for him to come in with a different set of priorities which you cannot achieve in a short period of time.
Secondly, I welcome the instruments which have been brought in to make Member States stand up to their responsibilities, and pay for their failures if they do not do so. 'Softly, softly' will not do anymore. If you are part of a team, and you play badly, you are either dropped or told to up your game. We have to up our game.
Finally, I want to say that I also welcome the suggestion to empower the regions and the cities as part of this process.
(FR) Mr President, Commissioner, ladies and gentlemen, on 9 May, the EU, at the behest of the Ministers for the Economy and Finance, gave a firm response to the financial markets. Although the European Parliament is subject to longer parliamentary procedures, it must not be condemned to inaction.
I think that this House, and we, its Members, have three essential roles to play. First of all, we must throw all our weight behind governments and the Commission in the initiatives they have taken recently. Secondly, we must immediately set to work to find the solutions that will enable us, in the medium and long terms, to emerge from the crisis and encourage a growth model that is truly dynamic and supports the real economy. That is the entire challenge of the EU 2020 strategy and of the priority objectives which we will earmark for the EU Structural Funds for the period 2014-2020.
Mrs Bowles, I should like to say to you that, if the Lisbon Strategy is, to some degree, a failure, it is because it was designed several years ago when the economic situation was different from what it is today. Therefore, those who condemn this strategy do so because it is inflexible and inappropriate for the current situation. This is the problem with strategies. Therefore, this 2020 strategy will be all the stronger if it can be adapted to prevailing circumstances.
Finally - and this is the most important issue to my mind - we must explain at a local level what is happening at EU level and obtain the public's approval. European citizens woke up on Monday, 10 May to a new Europe. They had not caused this metamorphosis. No one can assess its long-term consequences at this stage. This metamorphosis will not bear fruit if it is not rooted in democracy. We were united in diversity; now we must be united in adversity.
(Applause)
(IT) Mr President, Commissioner, ladies and gentlemen, I have listened a great deal today and it has been quite useful, but I also have to draw your attention to a matter that I consider to be important. We shall not succeed, in my opinion, by locating all this strategy in the context of a market that is today out of joint, subject to continuous speculation, and in deep crisis. As we discuss Europe 2020, we need to bear a situation of this type in mind.
I would divide the discussion into two parts: first, the market must serve the real economy, and not vice versa; second, I believe that Europe must be the locomotive for this economy. As far as the first part is concerned, it has been much discussed, and it is high time that we set up a hedge against this market, so that we do not have to depend on anyone at all, but what is important is the locomotive, and for the locomotive to pull, we also need the means.
Let us have the courage to change this budget, let us have the courage to take responsibility for setting up a significant fund to serve as a financial hedge, but especially one that can get the TEN-T, TEN-E and E-TEN networks going. This is the locomotive that we must bring into play, and to pull the real economy, we also need the private sector, through the PPP mechanism. That is the task, Commissioner, which we must tackle immediately, because the crisis is not over, the crisis is with us, and we must make this strong push right now.
(PT) Mr President, a debate on the Europe 2020 strategy naturally leads to acceptance of better coordination of the various national policies, more Europe, and acceptance of the path of structural reforms to attain growth for our economy. However, in order for us to reach 2020, we will have to get through 2010 and, on that subject, I would like to call attention to the balance needed between budgetary consolidation policies and the need to avoid falling back into recession.
I am a Portuguese national and at this very moment, the proposal that is being made is to increase taxes. Fundamentally, the path that the Member States should choose is that of seriously reducing public spending: having tax systems that are competitive and making structural reforms so that we can achieve the necessary growth.
As well as the long and medium terms, we must think about the short term and start encouraging the existence of creative companies right now. We must make a commitment to universities and to research and development, because that is very clear now. In order for use to reach 2020, we will have to make it through 2010 in one piece.
I would like to leave this worry behind now. It is clear that we have a Stability Pact, but there is also a Growth Pact, and the key word for our economies in the near future is growth.
(ES) Mr President, Commissioner, the future 2020 strategy must enable the European Union to correct the shortcomings detected in the Lisbon Strategy if we really want to create a competitive economic space, and one that is economically, socially and territorially cohesive.
In spite of the fact that the postulates of the by now outdated Lisbon Strategy are still valid, I would like to point out that one of the reasons why it lost force was because of its highly complex structure, particularly its lack of clarity in defining the responsibilities and tasks incumbent upon the European Union and other levels of government, particularly those of a regional and local nature.
Regions and local authorities must be included in the design and implementation of policies if we want the 2020 strategy to bear any fruit in the medium term.
Our regions and cities are key agents in the development and implementation of a great deal of EU public investment related to growth and employment.
The allocation of regional policy resources thus becomes a key factor in terms of meeting the European objectives that we are defining. I would like to point out that the resources invested from 2000 to 2006 by way of the European Regional Development Fund have enabled the creation of 1 400 000 jobs in the European Union, as well as the building of over 2 000 km of motorways.
I would like to finish by pointing out once more the value of the European regional policy with respect to strategic goals such as growth and employment. Economic, social and territorial cohesion represents a basic objective guaranteed by the treaties.
(DE) Mr President, ladies and gentlemen, I would like to extend a special greeting to the visitors to our Parliament who have followed this debate about one of the key issues for the European Union over the next ten years more attentively and in greater numbers than many of our Members.
We are conducting this debate in much too technocratic a way. I grew up in a country where society was organised according to multiannual plans. This country, the German Democratic Republic, no longer exists. That is why I still have a certain scepticism for programmes which jumble together strategies, desired objectives and planned economy codes, which stretch over a lengthy period of time and which pass on the implementation to others. No matter what decisions we make for the European Union in the framework of the Europe 2020 strategy, it is Member States, national governments and parliaments and regional and local authorities that will have to shoulder the implementation. The disquiet with such procedures is very much in evidence.
A top-down Europe cannot work. The united Europe can only work if we continue to build it jointly with national and regional institutions and with citizens. The Commission has abandoned the Lisbon Strategy too fast, without carrying out a thorough analysis of why the objectives of this strategy were not achieved. Therefore, it is probably no coincidence that, today in Parliament, the reports and questions were lumped together under the title of 'EU 2020', although every one of them deserves a separate debate. They contain at least two points on which European policy has been successful so far: creation of the internal market and the cohesion and structural policies. However, the EU 2020 strategy indicates that the Cohesion policy will only have a supporting role in the attainment of its objectives. Now, that is a contradiction. We do not need more planned economy in the European Union; others have failed on that front before.
Before we then confront Member States with a list of planned economy codes, which nobody at present knows how they are supposed to be achieved, and bearing in mind the uncertainties and turbulence in the economic and financial markets now and in the past few years and their impact on jobs and the social situation in Member States, what we need is an in-depth debate about where the European Union has been successful, where we can achieve common goals, for example, a pact with the EU's regions, and how we can create more community without infringing the subsidiarity principle.
If we did so, this debate could and would culminate in an overall strategy. However, this debate - as we have seen from the example today - has only just begun, and we in the European Union should be the ones to lead it.
(HU) Commissioner, I think that the guiding principle of any plan or strategy for European development must be to build a Europe that acts as a truly unified region in the service of European citizens. We have said a great deal about the economic and social dimensions of the Europe 2020 strategy. However, the European Union today is much more than that. The EU is not just a community of interests but one of values; that is what gives it its economic strength and political clout. If, by the end of the decade, we truly wish to create a more successful and competitive Europe, we need to pay serious attention to ensuring that our common values receive due respect, are strengthened and implemented. We also need to focus on closer harmonisation of Member States' education policies, the reduction of regional inequalities and the continuation of the enlargement process, as well as on the protection of fundamental rights and minority rights, to mention but a few policies that are based on European values. Economic growth and the improvement of citizens' living conditions are unthinkable without such values-based policies.
(FR) Madam President, Commissioner, the 2020 strategy is comprehensive and covers many issues, as demonstrated by this afternoon's debate. I should just like to emphasise two particular aspects.
Firstly, with regard to the social dimension of this strategy, I fully support Mrs Berès in her questioning of the Commission, in particular, concerning the setting of quantified poverty reduction targets in this strategy, which, for me, is a sine qua non. Also, the principle of an EU-wide minimum income to meet these objectives seems to me to be an obvious need, and must be implemented in practice.
Secondly, the coherence between the EU budget and this strategy. Neither the Council nor the Commission has given any indication so far as to whether it wishes to review our multiannual financial framework for the current period, even though it has revealed its limitations. However, if we do not adapt it in accordance with the new challenges in the strategy, we are collectively running a great risk. Neither the EU budget, which is too restricted, nor the national public budgets, will be able to start making the investments needed to support the various flagship initiatives in the 2020 strategy.
Madam President, on page 7 of the Europe 2020 document, it says: 'Europe has many strengths: we can count on the talent and creativity of our people'. It does not, of course, say that other people are less talented or creative - that would be terribly unkind and almost certainly unfair - but it certainly singles out the population of Europe for special praise.
Elsewhere, it bemoans the fact that Europe has an ageing population. This, of course, is attributable mainly to sharply falling birth rates, though the document does not say so. Perhaps nation states should encourage, as far as states can, a rise in the birth rates of their populations. This would certainly redress the population balance. Furthermore it might even produce at least a proportionate increase in those talented and creative people who are so necessary for economic and cultural development. I do hope I am not tainting the Commission document by linking its parts with reasoned argument, but I have kept within my time limit!
(PL) The Europe 2020 strategy cannot do as much as we are saying, here, today. It is not possible to do so much for just under 1% of GDP, because that is the value of the European Union budget. Let us show what we can do, by creating appropriate and modern legislation, and let us show the purposes to which funds will be assigned from the European Union budget.
Let us say clearly: there is not enough realism in our expectations of the Europe 2020 strategy, there are too many things to be done and too much hope being created, and the role of Member States has not been defined. A rise in employment, reduction in poverty, education and, above all, economic growth are the big tasks and the main priorities which should be put into effect in the present situation, when we are in a crisis and should take action to revive the economy - because this is the number one problem in the Europe 2020 strategy: resuscitating the economy today.
(RO) The EU's Cohesion policy has helped, and still helps, generate synergy with the research and innovation policies. It has also placed the focus on the role of territorial cohesion.
I believe that the regions should specialise in smart and green developments and define for themselves a set of innovation priorities based on the EU's objectives and their needs, and channel Community resources into these priorities which have been identified. At the same time, they must promote models of success as part of the triangle of knowledge and the relations between businesses, research centres, universities and public authorities, especially those established via public-private partnerships.
I also believe that the exchange of knowledge within regional groups can be facilitated by the Structural Funds as well because European policies are consistently targeted at sustainable development, offering tangible results at regional level. All these elements form the concrete bond for achieving territorial cohesion within the European Union.
(RO) I wish to congratulate today's rapporteurs, especially Mr van Nistelrooij, for the excellent report that was presented. Research and development will provide us with the solutions to be taken into account in future in tackling successfully the major challenges we are facing, whether it involves the severe economic crisis or achieving the 2020 strategy's long-term objectives. With the impetus provided by the Cohesion policy, whose aim is to encourage innovation and entrepreneurship and develop a knowledge-based economy, research and development must be approached from two directions.
Based on a top-down approach, research and innovation will be the main areas for identifying solutions aimed at overcoming the problems which we are facing and for boosting economic growth and sustainable development. It is just as important for innovation to come out of the laboratories and research centres and be pitched at a level which suits European citizens' needs as appropriately as possible. We must encourage local and regional economies to improve their ability to innovate and to identify themselves the most effective solutions as part of a bottom-up approach, thereby utilising regional and local potential.
(RO) The European Union is facing an economic, financial and social crisis at present. The policy of deindustrialisation pursued in recent years has resulted in the loss of millions of jobs, the relocation of European industry to third countries and to a 10% unemployment rate, which is even 20% among young people, thereby jeopardising the EU's competitiveness.
I believe that the European Union needs to make huge investments in the transport and energy infrastructure, in agriculture, health, education and research but, above all, in sustainable economic development. The development of industrial production and, by extension, the creation of jobs in the EU requires investment in modernising European companies so that these developments can lead to greener production. In the next 10 years, energy efficiency must be our top priority.
On top of this, the EU population is ageing and the birth rate is falling, while the high unemployment rate is affecting the sustainability of the pension systems. I believe that the time has come for the European Union to defend its fundamental principles and assets, and the biggest asset which the EU has is its 500 million European citizens.
(DE) Madam President, ladies and gentlemen, we are talking about the Europe 2020 strategy and its key priorities. There is a lesson to be learned from the Greek crisis: we need to act instead of reacting.
A coordinated and monitored budgetary policy and supervision and regulation of the financial market are indispensable. For the sake of our citizens, we need to pay attention to investment in growth and employment, in order to reduce unemployment and to create and secure jobs. That also means strengthening the education sector and investing in education, research and innovation as cornerstones of a sustainable social market economy, and of a sustainable and more environmentally conscious economy.
(SK) The 2020 strategy and the Lisbon Strategy have something in common: a belief that the economy must be managed. The Commission's recipe of 'competition or crisis' unfortunately remains unchanged. The 2020 strategy states that easy access to credit and short-term thinking resulted in the behaviour which led to unsupported growth and major imbalances.
However, further on in the text of the strategy, it states that the Commission will seek to improve access to capital and to make it easier for small and medium-sized enterprises to access finance. This has again sanctioned greater access to credit, which will again lead to speculation and unsupported growth.
In 1991, the Malaysian premier of the time announced the Vision 2020 project, or Vavasan 2020 in Malaysian. According to this, Malaysia was to catch up with Great Britain, France, Germany and Japan by 2020. Ladies and gentlemen, planned economies do not work, as all of our colleagues from the new Member States, including the Commissioner, can confirm.
Member of the Commission. - Madam President, this discussion today on the Europe 2020 strategy has been extremely interesting and useful for us, the Commission, as was this morning's discussion on economic governance. I would like to thank you for this opportunity and for all the messages you sent on this strategy. On behalf of the European Commission, I am particularly grateful to Mr van Nistelrooij, Mr Grech, Mr Cortés Lastra and Mr Hoang Ngoc for their reports.
I am prepared to continue a discussion on various details and even nuances concerning the Europe 2020 strategy. However, at this time, let me concentrate my answers on some of the key aspects of the discussion with a few concluding remarks.
First of all, I would like to stress once again the importance of the strong involvement of the European Parliament in the various upcoming steps linked to the Europe 2020 strategy: first of all, the opinion of the European Parliament on the integrated guidelines; secondly, at a later stage, the role of the EP as colegislator on various proposals to be made under the flagship initiatives; and not forgetting, thirdly, the next multiannual financial framework to make sure the future EU budgets better reflect the priorities set for the European Union through the Europe 2020 strategy.
Let me also be very clear about the objectives of the strategy. It has a dual objective. First and foremost, it is an essential pillar of the response of the Union to the current crisis. It is an essential tool for strengthening coordination of economic policy inside the EU-27 and, of course, within the euro area. But besides this short-term objective, this new strategy is about equipping Europe with a strategy - actually, as Michel Barnier outlined in his opening statement, a programme for action - to enable the European Union to exit the economic crisis by restoring economic growth and making sure this growth translates into more and better jobs.
But we must aim for a different kind of job creation than in the past - a more sustainable one, not only in ecological terms but also economically, socially and financially sustainable. It is about restoring a competitive European Union capable of ensuring the sustainability of its unique social model - a competitive EU that is a global leader in terms of tackling climate change, an EU that invests more in its people through more and better education and, finally, an EU that strengthens social cohesion by combating poverty.
Of course, as outlined in the Commission's conclusions during this morning's debate, this return to strong growth is only possible if we make sure that in the coming years, our Member States undertake the necessary fiscal consolidation, taking account of their respective starting points, not undermining a fragile recovery, and looking at the expenditure side at the same time as the revenue side. These are all very important elements.
I would like to stress once again the importance and the complexity of the fiscal problems that are currently on the agenda, but I would also like to draw your attention to the fact that this financial and economic crisis is much more complex than just speaking about budget deficits. At the root of the crisis, you will find a fundamental malfunctioning of the financial sector, starting with the banking sector, the correction of which is also essential if we want to start a sustainable recovery from this situation. We also have to address other causes of the recent recession - like the lack of an industrial policy and, to some extent, the lack of a complete success of our previous strategies - to achieve a knowledge-based economic growth and spread this growth to every region, every corner of the European Union.
That is why we have to reinforce our efforts in terms of economic governance, reinforce our efforts for financial regulation, and also achieve better economic, social and territorial cohesion.
Altogether, I strongly believe that there is no alternative for Europe but to launch this strategy and to launch it very quickly. If Europe does not restore its growth path, it will decline economically and will therefore also decline politically. While we are discussing this new strategy, most of our main trading partners have not only already put in place 10-year long-term social economic development strategies but they are already implementing them.
But, if there is one lesson to be learned from the current economic crisis and from its predecessor, the Lisbon Strategy - and I agree with Mr Kelly that often this Lisbon Strategy is exposed to too harsh a criticism - it is that delivery of reforms is key for success. It is therefore urgent to launch Europe 2020 at the June European Council and make sure that both the EU and its Member States start the implementation immediately thereafter.
At this point, I would also like to thank the Spanish Presidency for the efforts it made in bringing together the Member States and for supporting this strategy in recent months and, no doubt, in the coming weeks. There can be no delay, considering the current economic situation and the crisis we are currently going through. We owe it to the citizens to provide them with solutions to exit the current crisis and enhance the coordination of economic policies, while, at the same time, preparing a return to smart, sustainable and inclusive economic growth. By acting together in a coordinated way, we will have the necessary weight to be successful on the global stage as well. The Commission counts on Parliament's support in making sure the Europe 2020 strategy can be launched rapidly and successfully.
Following the debate, I should like to express my thanks for your support for my report. I wish to make a couple more comments; to raise a few points about social and economic governance in the short term. The financial side has attracted sufficient attention and has been made a major priority. We have also been able to discuss the medium term this afternoon and make several comments on this.
We shall be including everything in a Parliament resolution that we shall be discussing in this Chamber before the June summit.
I wish to make two more comments: one about governance. It has been asked whose strategy this actually is. One of Lisbon's faults was that the decentralised parties - the municipalities, the regions, our partners - were not sufficiently involved in the process. Therefore, I propose a territorial pact with the regions, towns and cities, in addition to the agreement in the Council with the Member States and the Commission. Otherwise, this will happen again, and we shall be talking about, rather than to, the regions, our partners.
If these things do not reach citizens this time, I know one thing for sure, and that is that one can deck out large flagships, but they will soon be more flag than ship. Participation in the Lisbon Strategy and the EU 2020 strategy should be made more exciting. Indeed, this is possible, by saying when it comes to providing subsidies, providing encouragement, that those who stick their necks out, who also provide financing, can participate. The whole thing is far too flat. Therefore, I invite the Commission to enter into a territorial pact with the regions, towns and cities.
Finally, integrated policy, particularly across sectors, is crucial; the fragmentation of all kinds of new financing structures does no good and will not help us achieve this agenda. My report concerns synergy between research, development, innovation, production and employment in Europe. We must fight against fragmentation, and so I urge Commissioner Andor to keep the European Social Fund intact in the regulations, and not to split it up as is sometimes suggested in this House.
In the little time I have available, I would like to reply to a few of my fellow Members' comments on my report.
I agree with Malcolm Harbour in that there does not seem to be much willingness to consider the Single Market as being the fundamental tool in the 2020 strategy - which is still not properly defined and developed. This is a real shame, considering that a Single Market that embraces a wider and more holistic perspective can be among the top - if not the top - initiatives to provide European citizens with a better quality of life within the Union's strategy.
Evelyne Gebhardt is also right in saying that today, it is clear that the Single Market, within the scope of the 2020 strategy, requires new momentum that calls for strong leadership on the part of all the Union's institutions, especially from the Commission's side, so that the Single Market can once again restore confidence and trust in our citizens.
To conclude, Madam President, we need to ensure that the new 2020 agenda does not become over-ambitious and over-burdened, since this will lead to an agenda full of priorities where nothing gets implemented, as happened the last time round.
Madam President, ladies and gentlemen, two taboos have been broken in recent weeks. Firstly, the ECB can now monetise sovereign debts. Secondly, EU expenditure can now be financed by borrowing and, in particular, when the stabilisation and support funds are created.
There is a third taboo, which unfortunately has not been broken, and it is the Stability and Growth Pact, which some Members of this House are dogmatically demanding be strengthened. Commissioners, we socialists are in favour of federalism. We are in favour of the coordination of budget policies. However, if the coordination of budget policies means overriding national parliaments so as to put their citizens on a starvation diet, then I fear that that might be a fine EU idea which will itself end up starving to death. This is the real threat which we are all facing at the moment.
Commissioners, the austerity plans in Greece, Spain, Portugal and France do not have any chance of succeeding. I ask you to acknowledge this.
Madam President, I would like to thank all my fellow Members for their contributions and the climate of constructive criticism that has prevailed during the course of this important debate.
This report on the contribution of the Cohesion policy to Lisbon and Europe 2020 strategy objectives represents one of the key contributions of the European Parliament to the future Europe 2020 strategy for growth and employment, one of the priorities of the Spanish Presidency.
The report highlights job creation, the fostering of a sustainable economy, education and training to promote development, employment and competitiveness, as well as the key role of investment in research and development, bearing in mind the need to adopt specific measures for regions with natural handicaps.
However, it will not be possible to implement the Europe 2020 strategy successfully without the participation and full approval of regional and local authorities, as well as that of civil society.
Regions not only contribute to project cofinancing, but are also capable of gauging the needs of citizens and small and medium-sized enterprises better due to their proximity, as well as being in a position to establish a direct link with universities and innovation centres, thus promoting the knowledge triangle.
In this context, Cohesion policy is not merely a source of stable financial allocations, but also represents a powerful tool in the economic development of all European regions.
Its objectives of eliminating existing inequalities between regions and of introducing economic, social and territorial cohesion, along with its basic principles of an integrated focus, multi-level governance and genuine collaboration, are all essential elements to the success of the Europe 2020 strategy.
The item is closed.
The vote will take place tomorrow (Thursday, 20 May 2010).
Written statements (Rule 149)
The EU 2020 strategy's principles are vital for boosting the European economy's competitiveness. Structural reforms are the key to exiting the crisis we are in. The solutions deployed so far for exiting the crisis have not been targeting the causes which have put us in this situation. The causes of the crisis can only be eliminated through structural reforms. We must focus more attention on our economies' innovative ability because this is where the key to EU competitiveness will lie in the coming period. We need to adopt a coordinated approach for using funds earmarked for innovation and regional development. Innovation must feature as part of regional development. Innovation was an objective in the Lisbon Strategy but, unfortunately, it only remained a principle on paper. There were very wide variations in the progress made by Member States and the overall objective was not achieved. This is the reason why I am urging all Member States to show some responsibility and abide by the commitments which they also take on. The Commission should also play a more active role in coordinating the implementation of this strategy in order to prevent it from failing as disastrously as the Lisbon Strategy.
The EU 2020 strategy proposed by the European Commission to stimulate growth and employment in the EU emphasises research and innovation. Various instruments are already providing a great deal of support to projects being carried out in these fields: the Structural Funds, the Seventh Framework Programme for Research and Technological Development and the Competitiveness and Innovation Framework Programme. These various programmes provide finance to the tune of EUR 86 billion for the period 2007-2013. The EU 2020 strategy also emphasises the interdependence of the various EU policies. For efficiency purposes, it is therefore essential to establish synergies between the various instruments. This being the case, I welcome the importance given by the rapporteur to the role which a strong, properly financed regional policy can play in the achievement of the EU 2020 strategy objectives. I also agree with the rapporteur that potential beneficiaries are not always fully aware of the possibilities that exist for establishing synergies in the area of funding. I therefore think it crucial to improve communication, for example, on the model of the Practical Guide to EU Funding Opportunities for Research and Development.
In the context of discussions on the effective use of all funds earmarked by the European Union for research and innovation, we have to raise the problem of appropriate promotion for innovative solutions which arise in individual Member States.
It often happens that as a result of the poor flow of information, investment is made in research projects which have already been carried out by scientists in one of the Member States. This is a waste of EU money, which we cannot allow in a time of economic crisis. Greater emphasis needs to be placed on improving communication and supporting the purchase by the European Union of existing new technologies, which will also allow additional financial support for innovative businesses.
It is also important to finance soft projects such as training and the dissemination of knowledge about the significance of innovation for economic growth, better informing of local entities about the programmes which are available, and also flexibility in defining the conditions for granting support, so that countries which currently have a low level of innovation can, by development of the sector concerned, contribute to creation of the competitive advantage of the European Union on a global scale.
It is also essential to create incentives to investment in local research centres. Small and medium-sized enterprises cannot afford to do this, while large, international firms do not want to use them, which deepens the disproportions in the level of innovation between the Member States of the European Union.